         Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 1 of 48



                                CODING CONTINUUM, INC.

                                        Expert Report
                  Prepared By Christina Melnykovych, BS, RHIA, CFE, AHFI
                                      November 8, 2018


Re:     United States of America and Commonwealth of Massachusetts ex rel. Julio
        Escobar and Carmen Correa, Administratrix of the Estate of Yarushka Rivera v.
        Universal Health Services, Inc., UHS of Delaware, Inc., and HRI Clinics, Inc.
        11-CV-11170-DPW
I.       Introduction and Professional Background

    In August 2018, McDermott Will & Emery LLP (“Counsel”) retained the services of
Christina Melnykovych of Coding Continuum, Inc. (“CCI”), to conduct an independent
assessment in the aforementioned matter. The purpose of CCI’s engagement was to review
regulatory language and other documents in response to Plaintiffs’ Sixth Amended Complaint
and the Complaint in Intervention of the Commonwealth of Massachusetts, and to formulate
opinions as more fully set forth below on the following four issues:

      1. Whether supervision of unlicensed [clinical] staff at the Arbour Lawrence clinic was
         consistent with regulatory standards.
      2. The extent to which the supervision of the Arbour Lawrence clinic’s unlicensed [clinical]
         staff was a factor in payment decisions of the relevant payers, if at all.
      3. If the trier of fact were to find a violation of the supervision requirements, the extent to
         which the lack of supervision impacted the value of the services provided, if at all.
      4. Whether the Arbour Lawrence clinic was required to have a designated on-site Medical
         Director.

    This report summarizes my findings and offers my expert opinions. Documents that I
considered to formulate my opinions include date-sensitive regulatory language, deposition
transcripts, exhibits, and other documents provided by Counsel. A list of documents relied upon
by me are attached hereto as Appendix A.

    CCI is a nationally recognized consulting firm based in Tucson, Arizona. Founded in 2000,
CCI provides a variety of services, all of which are directly related to the management of health
information and revenue cycle functions. They include vulnerability assessments, detailed
medical coding and billing compliance reviews/audits, operational assessments, internal
investigations, documentation reviews, and other client-requested services pertaining to the
management of health information and revenue cycle operations. CCI also conducts self-
disclosure audits for providers/practitioners who identify problems resulting in potential
overbilling to Federal health benefit programs. Providers/practitioners voluntarily disclose
information to the Health and Human Services (“HHS”) Office of Inspector General (“OIG”),
including the estimated amount of overpayments that must be returned.




                                                                         CODING CONTINUUM, INC.
        Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 2 of 48
                                                                                                      2


    In addition to its work for the provider community, CCI provides litigation support services
to both plaintiffs and defendants. It provides expert testimony and consulting services to parties
in matters pertaining to allegations of improper medical coding and/or billing. Its experts have
been qualified in both civil and criminal cases. CCI clients include the U.S. Department of
Justice (“DOJ”), including offices of the United States Attorney and Federal Bureau of
Investigation (“FBI”), state Attorneys General (“AG”), some of the largest insurance
carriers/health plans in the United States, and nationally-recognized law firms. In addition to its
expansive work for the DOJ, CCI also functions as an Independent Review Organization
(“IRO”), conducting independent reviews for a number of clients who are operating under
Corporate Integrity Agreements (“CIAs”) pursuant to settlements with HHS-OIG.

    CCI’s coding/auditing consultants have extensive experience evaluating the accuracy of ICD-
9-CM/ICD-10-CM/PCS, CPT® (including Evaluation and Management [“E/M”] codes),
HCPCS, and modifier use. They are well acquainted with coding rules and conventions as well
as guidelines regarding proper use of specific nomenclatures, reimbursement methodologies such
as MS-DRGs, APCs, CMGs, RUGs, and Federal/State claims submission requirements. Most
are dually-credentialed by the American Health Information Management Association
(“AHIMA”) and the American Academy of Professional Coders (“AAPC”). CCI consultants
have diverse backgrounds that include healthcare fraud examination and investigation,
compliance, clinical practice, education, healthcare administration, health information
management, clinical documentation improvement, revenue cycle operations, contracting,
reimbursement analysis, and cost report preparation.

    CCI’s work for the provider community (including forensic audits and investigations, as well
as operational assessments) includes engagements with large academic medical centers,
community hospitals, large and small practice groups, and individual providers. Engagements
frequently include baseline and compliance audits, education, vulnerability assessments, ongoing
monitoring, and comprehensive pre- and post-payment reviews. CCI’s services are customarily
associated with compliance program initiatives, defense audits and litigation support for both
plaintiffs and defendants. CCI has also conducted educational programs for its clients whose
express purpose has been to provide general and individualized education on coding principles
and applications, guidelines, regulatory requirements, medical necessity, and appropriate use of
electronic health records (“EHRs”).

II.      Project Manager

      Christina Melnykovych, BS, RHIA, CFE, AHFI

   I am the President and CEO of CCI. I am a health information management professional,
having received my Bachelor of Science degree in Health Information Management from the
University of Kansas in 1982. I passed the AHIMA Registered Health Information Management
(“RHIA”) examination and was credentialed as an RHIA. I have maintained my AHIMA
membership and credentialed status since 1982. I am also a member of the AAPC, the Health
Care Compliance Association (“HCCA”), the Association of Certified Fraud Examiners
(“ACFE”), and the National Health Care Anti-Fraud Association (“NHCAA”). I am also a
Certified Fraud Examiner (“CFE”) and Accredited Health Care Fraud Investigator (“AHFI”).



                                                                       CODING CONTINUUM, INC.
      Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 3 of 48
                                                                                                3


    I have managed health information management, patient financial services, quality
improvement, case and utilization management, social work, and disease management
departments in quaternary, tertiary and community hospital settings. Since 1983, my
responsibilities have included revenue cycle department operations at large teaching facilities
and community hospitals, including hospital-owned practice locations. I served as the primary
point of contact for contracted review organizations both prior to and after the inception of
Medicare’s Payment Error Prevention Program (Hospital Payment Monitoring Program). While
employed in the provider community, I served on Corporate Compliance Committees and was
the primary point of contact for outside counsel on matters pertaining to organizational
compliance.

    In my capacity working for the Veteran’s Administration (“V.A.”) and Valley Medical
Center in Washington State, as the Medicare Part B contract administrator for the State of
Washington, the Director of Health Information and Outcomes Management in Arizona, and the
President and CEO of Coding Continuum, Inc., I have had extensive experience with regulatory
compliance issues, both at the Federal and State level. At the inception of my career as an
RHIA, it was imperative that I understand Medicare’s new Diagnosis Related Group (“DRG”)
prospective payment system model and its associated regulatory language. I provided physician
education on the topic and was the primary point of contact for ongoing reviews performed by
the local Peer Review Organization (“PRO”) that conducted routine audits of clinical records at
St. Luke’s Hospital in Kansas City, Missouri, where I worked as the DRG Control Manager.

    My role as the Section Chief of Medical Information Services in Seattle required that I fully
understand and apply policy language unique to the V.A., as well as Joint Commission
accreditation standards. As the Acting Chief of Ward Administration and Chief of Medical
Information Services, I was directly involved in administering and assuring adherence to policies
addressing responsibilities of ancillary staff on patient care units and those that pertained to
operations of both sections. I also conducted reviews of Soldiers’ Homes operated by the V.A.
that were located outside of the Seattle metropolitan area. The V.A. operated a Mental Hygiene
Clinic as well as inpatient psychiatric units. It was incumbent on me to ensure that policies
related to documentation and management of health information for mental health and substance
abuse were strictly adhered to.

     As the Director of Medical Records and Patient Accounts at Valley Medical Center, I was
directly responsible for on-site surveys, particularly those associated with health record and
billing reviews by the Washington State Department of Social and Health Services (“DSHS”)
and the PRO. Any on-site visits in association with complaints necessitating access to clinical
records were coordinated and managed by me. I was required to understand billing and payment
policies for Federal, State and commercial payers and to respond to issues arising from the
submission of claims to those entities.

   As Vice President, Medicare Part B, for the State of Washington, I administered the
Medicare Part B contract. My responsibilities included claims processing, appeals, fair hearings,
program integrity (i.e. fraud and abuse), medical and utilization review, coverage, Medicare
secondary payer, Medicare IT, and provider relations. I was the principal point of contact for
communications with the Seattle Regional Office of the HHS OIG for purposes of case referrals



                                                                     CODING CONTINUUM, INC.
      Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 4 of 48
                                                                                                 4


for further investigative follow-up. During my tenure with Medicare, I was responsible for
implementation of Physician Payment Reform and the education of 20,000 providers in
Washington State regarding changes to payment policy. I was also required by CMS (at that
time the Health Care Financing Administration or “HCFA”) to address its requirements for
shared systems use by its contractors. This resulted in the company being accorded a contract to
convert State of Montana Part B operations to our IT system, including all claims processing
functions.

    At University Medical Center (“UMC”) in Tucson, AZ, I was responsible for directing
administrative, financial and clinical activities. Arizona’s Health Care Cost Containment System
(“AHCCCS”) is considered to be one of the most innovative and progressive Medicaid systems
in the United States. In addition to fee-for-service payment, AHCCCS contracts with numerous
Managed Care Organizations (“MCO”) for services to its Members. I was directly responsible
for ensuring that health records were maintained in accordance with State requirements and that
University Medical Center billed compliantly to Medicare, AHCCCS and commercial payers. I
was on the Compliance Steering Committee and, prior to the appointment of a Compliance
Officer, I was the principal point of contact for outside Counsel for compliance-related matters.
During my tenure, I was responsible for a major system upgrade to UMC’s Patient Financial
Services (“PFS”) patient registration, billing and collection system.

    As a teaching facility, UMC enjoyed a close relationship with a large practice group,
University Physicians, Inc. (“UPI”) and the University of Arizona’s College of Medicine. I
worked closely with UPI’s CEO, department and section chiefs, and directors when the
organization prepared for National Committee for Quality Assurance (“NCQA”) accreditation,
including addressing implementation of the Healthcare Effectiveness Data and Information Set
(“HEDIS”). In my capacity, I worked closely with the Department of Psychiatry on a number of
projects and was responsible for accurate billing associated with UMC’s exempt status
psychiatric unit.

    Because of my background and experience with regulatory requirements, I was asked to
assume responsibility for UMC’s Quality Management Department in advance of the Joint
Commission on Accreditation of Healthcare Organization (“JCAHO”) survey, including its
addition of performance improvement (“IOP” or “PI”) standards to its survey process. I was also
asked to assume responsibility for Case and Utilization Management, Social Work and
development of disease management programs, including programs for the management of
diabetes and wound care. When CMS announced implementation of its Outpatient Prospective
Payment System (“OPPS”) model, I provided education to thousands of employees at UMC,
largely because of my regulatory background and intimate acquaintance with regulatory policy
articulated in the OPPS Final Rule in the Federal Register.

    During the course of eight years with UMC, I was a point of contact for AHCCCS audits,
Condition of Participation (“COP”) surveys and JCAHO (now “Joint Commission”) surveys.
When UMC acquired several UPI clinics and converted them to provider-based clinics, I was
part of the integration team to ensure that compliant coding and billing of facility and
professional component fees occurred. Because UMC was a “teaching facility” with residency
programs, I was relied upon for consultation pertaining to supervision standards for attending



                                                                     CODING CONTINUUM, INC.
      Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 5 of 48
                                                                                                   5


physicians. I was also consulted regarding use of nonphysician practitioners (“NPPs”) in
freestanding and provider-based clinic settings and correct application of “incident to” regulatory
requirements.

     Since founding CCI, I have worked directly with numerous jurisdictional offices of the DOJ,
as well as the DOJ in Washington, DC. The majority of work I perform is related to civil false
claim matters, and in connection with those matters I have worked both with Federal and State
governments and with law firms representing relators. In addition, I have worked with AG
offices in several jurisdictions and I am a retained expert in criminal (Medicaid) matters
pertaining to the operation of a Suboxone clinic and one pertaining to allegations of improper
billing of pharmacologic management in conjunction with individual psychotherapy services.

    CCI routinely works on cases that concern claims that have been presented to fee-for-service
Medicare, Medicaid and Tricare programs and Medicare Part C program claims. CCI has
conducted large audits of Medicare Part C documentation to address proper coding and
classification of diagnoses submitted by health plans administering Part C benefit programs.

    Our client case load is very diverse and includes work pertaining to outpatient hospital,
freestanding clinic, inpatient, Partial Hospitalization Program (“PHP”), home health, hospice,
long term acute care (“LTAC”), Durable Medical Equipment (“DME”), Independent
Rehabilitation Facility (“IRF”), emergency room, urgent care, freestanding diagnostic, skilled
nursing home (“SNF”), and other health care services. We have evaluated issues related to dual-
eligibility and state-funded Medicaid services. The subject matter varies and is frequently based
on alleged violations of specific language contained in the Code of Federal Regulations (“CFR”),
state statutes or regulations, Tricare, or commercial payer policies.

    In addition to being a retained consultant and expert by DOJ and AG, I work with counsel for
defendants who have come under scrutiny by Federal, State or commercial payers. I have been
engaged as an expert by firms that provide services to welfare plans, including preauthorization,
claims processing and payment, and special investigations. Our company has a reputation for
independence and providing unvarnished opinions regarding allegations. I conduct my work
impartially and without prejudice. As an RHIA, CFE and AHFI, it is critical that I maintain the
ethical standards of each professional organization that has accorded me credentials.

    During the course of my career, I have been asked on numerous occasions to present
information regarding coding and billing compliance at national, regional and local seminars. I
have spoken at conferences sponsored by DecisionHealth, HCPro, American Healthcare
Radiology Administrators, AHIMA, and AAPC. I have been interviewed by Modern
Healthcare, Briefings on APCs and Radiology News. I have provided technical expertise to the
American Healthcare Radiology Administrators’ Link Coding Q & A and have served on the
advisory boards of HCPro’s APC Answer Letter and CCH’s Compliance Edge. I have taught the
Compliance and Documentation chapters of the AAPC Professional Coders (“PMCC”)
curriculum.

   As I indicated above, I have been asked to provide expert witness services on numerous
occasions during the course of the last eighteen years. I have been retained by counsel for both



                                                                      CODING CONTINUUM, INC.
         Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 6 of 48
                                                                                                                    6


providers and payers (including government payers) and have testified regarding coding,
accuracy rates, indicia of fraud, payer policies and regulations, and the propriety of clinical
documentation. A list of my deposition and trial testimony within the past four years is attached
hereto as Appendix B.

    For purposes of this engagement, I personally reviewed Plaintiffs’ Sixth Amended Complaint
and the Complaint in Intervention of the Commonwealth of Massachusetts, as well as the
aforementioned documents and those listed on Appendix A.

    CCI’s general rate for services in this matter is $215.00 per hour. Expert testimony is billed
at a flat rate of $3,200.00 per day for the first eight hours and $400.00 per hour for every hour
thereafter. Preparation of expert reports is billed at a rate of $400.00 per hour. CCI’s fees are
not contingent on the outcome of this lawsuit. A copy of my resume is attached hereto as
Appendix C.

III.      Background Information

       Medicaid

    The Medicaid program was authorized by Title XIX of the Social Security Act, and signed
into law in 1965. The entitlement program is Federal and State-funded and pays for services to
low-income individuals or families. It is the largest funding source of healthcare benefits for
America’s impoverished populations. Effective 2014, the Affordable Care Act (“ACA”)
provided states the option to expand Medicaid coverage, with full Federal funding for three (3)
years, to individuals under age 65, in families whose income is below 133% of the Federal
Poverty Level (“FPL”). 1

    In 1997, the Children’s Health Insurance Program (“CHIP”) was signed into law. The
Balanced Budget Act (“BBA”) of 1997 provided $40 billion in Federal funding to children who
would otherwise be uninsured. States receive Federal matching funds to provide healthcare
coverage to children in families with incomes too high to qualify for Medicaid, but for whom
private coverage is not affordable. 2

    Unlike the Medicare program, program eligibility is established by individual states.
According to a report issued in 2009 by the Office of the Actuary, Centers for Medicare and
Medicaid Services (“CMS”), Department of Health and Human Services (“HHS”), “Medicaid
policies for eligibility, services, and payment are complex and vary considerably, even among
States of similar size or geographic proximity. Thus, a person who is eligible for Medicaid in
one State may not be eligible in another State, and the services provided by one State may differ
considerably in amount, duration, or scope from services provided in a similar or neighboring
State. In addition, State legislatures may change Medicaid eligibility, services and/or
reimbursement at any time.” 3
1
  https://www.healthcare.gov/medicaid-chip/medicaid-expansion-and-you/
2
  Brief Summaries of Medicare & Medicaid, Title XVIII and Title XIX of the Social Security Act, as of November 1,
2009, Office of the Actuary, Centers for Medicare and Medicaid Services, Department of Health and Human
Services, p. 18
3
  Ibid, p. 18


                                                                                 CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 7 of 48
                                                                                                                7


   In addition to Medicaid programs, most States have solely State-funded programs to address
populations which do not qualify for Medicaid coverage. These programs do not receive Federal
funding.

    Since the inception of the Medicaid program, fee-for-service payments have been largely
replaced with managed care programs, whose goal is to reduce costs while providing greater
access to healthcare for Medicaid enrollees. In many States, the number of contracted Managed
Care Organizations (“MCOs”) administering Medicaid programs far exceeds traditional fee-for-
service payment. The proliferation of MCOs creates its own set of challenges for providers who
wish to participate in the Medicaid program and MCO health plans. Customarily, each health
plan has its own provider manual, individual and organizational credentialing requirements,
clinical, and administrative policies. In addition, contracts may be terminated, resulting in
significant impact on providers and health plan beneficiaries.

    The Medicaid program has experienced significant growth in expansion of coverage and
expenditure of resources, including in the area of behavioral health. According to the University
of Michigan School of Public Health Behavioral Health Workforce Research Center, as a result
of the ACA and the Mental Health Parity and Addiction Equality Act (“MHPAEA”) of 2008,
“behavioral health benefits have been expanded to approximately 60 million Americans.” 4 In its
2016 report, “Understanding Billing Restrictions for Behavioral Health Providers” it states,
“Medicaid is the single largest payer for mental health services”. 5 Moreover, “the Health
Resources and Services Administration (“HRSA”) reports that more than 7,800 mental health
professionals are needed to address the lack of behavioral health services in the nearly 3,700
workforce shortage areas throughout the country.” 6 According to the Center, “nearly 1 in 5
Americans [live] with a behavioral health condition in a given year” and “approximately 1 in 25
adults experience a serious mental illness that substantially interferes with or limits one or more
major life activities.” 7

A.      Relevant Massachusetts Government Agencies and Related Entities

    There are a number of Massachusetts agencies and other entities involved in this matter
which are addressed in various parts of my report. A description of those agencies and entities is
incorporated below:

     Massachusetts Executive Office of Health and Human Services (“EOHHS”)

   “The Executive Office of Health and Human Services is the largest secretariat in state
government and is comprised of 12 agencies, in addition to 2 soldiers’ homes and the
MassHealth program. Our efforts are focused on the health, resilience, and independence of the
one in four residents of the Commonwealth we serve. Our public health programs touch every


4
  Understanding Billing Restrictions for Behavioral Health Providers, University of Michigan School of Public
Health Behavioral Health Workforce Research Center, Megan Dormond, MPH, Sara Afayee, MSW, p. 2
5
  Ibid
6
  Ibid
7
  Ibid


                                                                                 CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 8 of 48
                                                                                                  8


community in the Commonwealth.” 8 According to the website, “HHS provides access to
medical and behavioral health care, substance misuse treatment, long term services and support,
and nutritional and financial benefits to those with low incomes.” 9 An organizational chart
addressing entities associated with this matter is attached hereto as Exhibits 1-2.

    Department of Public Health (“DPH”)

    According to its website, the Massachusetts Department of Public Health “promotes the
health and well-being of all residents by ensuring access to high-quality public health and
healthcare services, and by focusing on prevention, wellness and health equity in all people” and
“regulates, licenses and provides oversight of a wide range of healthcare-related professions and
services.” 10 The DPH reports to EOHHS.

    Division of Medical Assistance (“DMA”)

    The Division of Medical Assistance is the State agency which administers Title XIX
Medicaid and CHIP (now State Children’s Health Insurance Program or “SCHIP”) programs in
the State of Massachusetts. In Massachusetts, the two programs are combined into one program
called MassHealth. The DMA reports to EOHHS.

    MassHealth

   According to the MassHealth website, “Medicaid and the Children’s Health Insurance
Program (CHIP) are combined into one program called MassHealth.” 11 MassHealth reports to
EOHHS.

    Massachusetts Behavioral Health Partnership (“MBHP”)

    The Massachusetts Behavioral Health Partnership is a behavioral health managed care
company which was originally established by ValueOptions, Inc. The purpose of MBHP was to
manage mental health and substance abuse services for members in the DMA Primary Care
Clinician plan which is a managed care plan for MassHealth members.

    On December 23, 2014, ValueOptions, Inc. merged with Beacon Health Strategies, LLC,
rebranding the organization as Beacon Health Options, Inc. Covered services under the umbrella
of MBHP include medical, mental health and substance abuse disorder services for members
currently enrolled in eight (8) separate plans.

    “The Commonwealth pays MBHP a fixed monthly fee, or capitated premium, for each
member enrolled in MBHP. EOHHS’s contract with MBHP specifies the types of service
covered and not covered for MassHealth members. MBHP recruits and oversees networks of
third-party direct care providers who assume responsibility for providing a range of covered

8
  https://www.mass.gov/orgs/executive-office-of-health-and-human-services
9
  Ibid
10
   https://www.mass.gov/orgs/department-of-public-health
11
   https://www.mass.gov/topics/masshealth


                                                                            CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 9 of 48
                                                                                                             9


behavioral-health care; MBHP pays the providers using the monthly capitated premiums
received from the Commonwealth. Any services not covered by MBHP’s contract are paid for
directly by MassHealth on a fee-for-service basis.” 12

    MBHP manages outpatient mental health services in a variety of settings that include clinics,
community health centers, hospital outpatient departments, and others. Services include
individual therapy, group therapy and family/couples therapy. A comprehensive list of MBHP
services is listed on its website and, in addition to outpatient mental health services, includes
outpatient substance use disorders services, diversionary services, emergency services, and
inpatient services. 13

B.      Federal and State Regulatory Language Addressing Supervision

    Supervision in the clinic setting is addressed in different Federal and State regulations and
other sources of guidance. The standards often vary and, because I address them in my report
and opinions, I have outlined them below for ease of reference.

     Supervision – Centers for Medicare & Medicaid Services, HHS
     Diagnostic Testing 42 CFR §410.32 (10-1-2003; 10-1-2011)

    42 CFR 410.32 (b)(3)(i) General supervision means the procedure is furnished under the
physician’s overall direction and control, but the physician’s presence is not required during the
performance of the procedure. Under general supervision, the training of the nonphysician
personnel who actually perform the diagnostic procedure and the maintenance of necessary
equipment and supplies are the continuing responsibility of the physician.

    42 CFR 410.32 (b)(3)(ii) Direct supervision in the office setting means the physician must be
present in the office suite and immediately available to furnish assistance and direction
throughout the performance of the procedure. It does not mean that the physician must be
present in the room when the procedure is performed.

    42 CFR 410.32 (b)(3)(iii) Personal supervision means a physician must be in attendance in
the room during the performance of the procedure.

     Supervision – Centers for Medicare & Medicaid Services
     MLN Matters SE0816 Medicare Payments for Part B Mental Health Services
     (Article Release Date 7-29-2008)

    “Coverage of services and supplies incident to the professional services of a physician in
private practice is limited to situations in which there is direct supervision by a physician or
those nonphysician practitioners who may bill for incident to services.” 14

12
   “Office of Medicaid (MassHealth) – “Review of Fee-for-Service Payments for Services Covered by the
Massachusetts Behavioral Health Partnership For the period July1, 2010 through June 30, 2015”, Issued April 3,
2017, pp. 3-4
13
   https//www.masspartnership.com/member/CoveredServices.aspx
14
   MLN Matters SE0816 “Medicare Payments for Part B Mental Health Services”, Release Date 7-29-08 pp.7 and 8


                                                                               CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 10 of 48
                                                                                                     10


     “The benefit differs for therapists and clinical social workers. Due to statutory provisions,
physical therapists, occupational therapists, and clinical social workers may
1) bill directly for services they personally perform, or, 2) have their services billed incident to
the services of a physician/NPP. However, the benefit for their services does not allow them to
bill for the services of staff furnished as incident to the services that they personally provide.” 15

    “Direct supervision in the office setting does not mean that the physician must be present in
the same room with his or her aide when the service(s) is (are) performed. However, the
physician must be present in the office suite and immediately available to furnish assistance and
direction throughout the time the aide is performing service(s).” 16/ 17

     Supervision – Massachusetts 130 CMR Division of Medical Assistance
     130 CMR 429.000 Mental Health Center Services

     429.424 (C) Social Worker

   (2) “Any additional social workers on the staff must provide services under the direct and
continuous supervision of an independent clinical social worker.” 18

     429.424 (E) Counselor

    (1) “All counselors and unlicensed staff included in the center must be under the direct and
continuous supervision of a fully qualified professional staff member trained in one of the core
disciplines described in 130 CMR 429.424 (A) through (D).” 19

     429.438 (E) Supervision

    (1) “Each staff member must receive supervision appropriate to the person’s skills and level
of professional development. Supervision must occur within the context of a formalized
relationship providing for frequent and regularly scheduled personal contact with the supervisor.
Frequency and extent of supervision must conform to the licensing standards of each discipline’s
Board of Registration, as cited in CMR 429.424.” 20

     Supervision –Title 105, Department of Public Health
     140.000 Licensure of Clinics

     105 CMR 140.530 Staffing

   (E) “Supervision. All staff members other than those meeting the qualifications set forth in
105 CMR 140.530(C) must be clinically supervised on a regular basis by professional staff

15
   Ibid
16
   Ibid
17
   Medicare Benefit Policy Manual, Chapter 15, 60.1 (B)
18
   130 CMR Division of Medical Assistance, 429.424 (C), 9/1/98, 130 CMR-415; 12/26/08
19
   130 CMR Division of Medical Assistance, 429.424 (E), 9/1/98, 130 CMR-416; 12/26/08
20
   130 CMR Division of Medical Assistance, 429.438 (E), 9/1/98, 130 CMR-420: 12/26/08


                                                                             CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 11 of 48
                                                                                                  11


members as defined in 105 CMR 140.530(C). The documentation of supervision must be
available for review.” 21

     Supervision – MBHP Credentialing Criteria
     Appendix A-8

     “Master’s-Level Mental Health Counselors

    1. Master’s degree or above in mental health field (including, but not restricted to,
counseling, family therapy, social work, psychology, etc.) from an accredited college or
university
    2. Supervised in the provision of services by a Licensed Independent Clinical Social Worker
(LICSW), a licensed Psychologist, a Master’s-Level Advanced-Practice Registered Nurse,
Board-Certified in either Adult or Child and Adolescent Psychiatric Nursing (ARNP-BC), or a
licensed Psychiatrist meeting MBHP’s credentialing criteria” 22

C.      Professional Society Position Statements Regarding Supervision

     Supervision - National Association of Social Workers (“NASW”)
     NASW Standards for Clinical Social Work in Social Work Practice
     2005

     “Standard 6. Supervision and Consultation
     Clinical social workers shall maintain access to professional supervision and/or
     consultation.

     Interpretation
     Clinical social workers should ensure that professional social work supervision is available to
them in a clinical setting for the first five years of their professional experience (NASW, 2004).
If clinical social worker supervisors are not available or accessible, case consultation may be
obtained from qualified professionals of other related disciplines. Those clinical social workers
with more than five years of clinical experience shall use consultation on an as-needed, self-
determined basis. Clinical social workers shall adhere to state and federal statutes and
regulations regarding supervision and consultation in their states of practice.” 23

     American Mental Health Counselors Association (AMHCA) Standards for the Practice
     of Clinical Mental Health Counseling (Adopted 1979, Revised 1992, 1993, 1999, 2003,
     2011, 2015, 2016)

     “Pre-degree Clinical Mental Health Counseling Field Work Guidelines

        •   Students’ pre-degree clinical experiences meet the minimum training standards of 100
            Practicum and 600 Internship hours.

21
   105 CMR Department of Public Health, 140.530 (E)
22
   https://www.masspartnership.com/provider/CredentialingCriteria.aspx
23
   NASW, “NASW Standards for Clinical Social Work in Social Work Practice”, 2005, p. 16


                                                                              CODING CONTINUUM, INC.
         Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 12 of 48
                                                                                                         12


           •   Students receive an hour of clinical supervision by an independently and approved
               licensed supervisor for every 20 hours of client direct care. This field work
               supervision is in addition to the practicum and internship requirements for their
               academic program.
           •   Students are individually supervised by a supervisor with no more than 6 (FTE) or 12
               total supervisees.” 24

IV.        Project Scope and Approach

       Project Scope

    The scope of my services entailed a review of regulatory language and other documents
relative to the above-referenced lawsuit. Among other things, in response to Plaintiffs’ Sixth
Amended Complaint filed on February 21, 2018, and the Complaint in Intervention of the
Commonwealth of Massachusetts filed on April 10, 2017, I was asked to review relevant
regulatory language specific to July 1, 2005 through July 1, 2011. Regulatory language relied
upon by me included time-sensitive (effective July 1, 2005 through July 1, 2011) regulations, as
referenced in Section III of this report. In addition, I reviewed various publications, including
several emanating from the National Association of Social Workers (NASW) and the American
Mental Health Counselors Association (“AMHCA”). A comprehensive list of sources consulted
or relied upon is attached hereto as Appendix A.

       Approach

    Pursuant to my receipt and review of the aforementioned Complaints, I requested that
Counsel produce MassHealth, DPH and MBHP regulatory language addressing supervision of
personnel engaged in providing mental health services, as well as numerous deposition
transcripts and associated exhibits. In addition, I conducted independent regulatory policy data
searches for purposes of addressing relevant changes, if any, to regulatory standards during the
period encompassing July 1, 2005 through July 1, 2011, and periods thereafter.

V.         Expert Opinions: Summary

           Based on my expertise, experience and my review of the materials relative to this matter,
           it is my opinion that:

           1. Supervision provided to unlicensed [clinical] staff at Arbour Lawrence was
              consistent with MassHealth, DPH and MBHP supervision regulations and
              guidance.

           2. Despite investigative and survey findings associated with supervision of
              unlicensed [clinical] staff providing mental health counseling services, those
              findings were not significant enough to impact payment decisions of
              MassHealth, DPH or MBHP. Moreover, DPH findings had no impact on
              the licensure status of Arbour Lawrence.
24
     “AMHCA Standards for the Practice of Clinical Mental Health Counseling”, p. 5


                                                                                     CODING CONTINUUM, INC.
        Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 13 of 48
                                                                                                  13


         3. While there is no basis for recoupment of payments for claims presented
            to MassHealth and MBHP for the time period encompassing July 1, 2005
            through July 1, 2011, even if there were such a basis, repayment would need to be
            evaluated claim-by-claim, and in no event would that amount represent anything
            approaching the total “value” of the claim. Because the universe of claims includes
            fee-for-service and capitated payments, the “value” or paid amount, of each claim
            would have to be calculated based on payer and claim type.

         4. Arbour Lawrence was not required to have a designated on-site Medical
            Director.

VI.      Basis and Reasoning for Opinions

         1. Supervision provided to unlicensed [clinical] staff at Arbour Lawrence was
            consistent with MassHealth, DPH and MBHP supervision regulations and
            guidance.

      Unlicensed [Clinical] Staff

    In the Commonwealth of Massachusetts, individuals who have successfully graduated from a
Master’s program (including didactic and clinical practicum and internship) with a degree in
Social Work (“MSW”) “shall not engage in the practice of social work, perform or offer to
perform social work services, use the title “social worker” or any derivative thereof, make any
written, oral or electronic representation that he or she is a social worker, or otherwise hold
himself or herself out to the public as able to engage in the practice of social work, unless he or
she has first obtained a license to practice social work from the Board”. 25

    According to Massachusetts General Law, Part I, Title XVI, Chapter 112, Section 164,
commencing March 1, 1989, “No individual who is not licensed or exempted from licensure
shall engage in practice as a licensed mental health professional. This does not prevent
individuals not eligible to apply for licensure from advertising and practicing as counselors
or therapists, provided such individuals do not advertise or otherwise hold themselves out
to the public to be licensed allied mental health professionals.”26 (Bolded for emphasis)

    According to Section 164, “an employee of an organization which is nonprofit or licensed by
the commonwealth, and which is determined by the board to provide adequate supervision while
performing those duties constituting employment by such an agency; provided, however, that
such individuals are performing those activities solely within the agency or under jurisdiction of
the organization” 27 is exempt from the licensure requirement.

    130 CMR, Section 429.424 (C) makes no provision for unlicensed [clinical] staff to provide
services other than those designated as “social work”. 130 CMR, Section 429.424 (E), which
addresses counseling services, does.

25
   258 CMR 9.00, Section 9.01, 7/9/2004; 12/29/17
26
   M.G.L., Chapter 112, Section 164
27
   Ibid


                                                                      CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 14 of 48
                                                                                                     14


    MBHP Credentialing Criteria, Appendix A-8 likewise accommodates unlicensed “Master’s-
Level Mental Health Counselors” as those individuals who possess a “Master’s degree or above
in a mental health field (including, but not restricted to, counseling, family therapy, social work,
psychology, etc.) from an accredited college or university.” 28

     Supervision

    MassHealth, DPH and MBHP regulatory and policy language addressing supervision of
unlicensed [clinical] staff, lacks specificity, uniformity, clarity, and consistency. Unlike
Medicare, which discretely defines supervision as general, direct or personal, the language
emanating from the Massachusetts EOHHS, and associated contractors lacks definition, resulting
in myriad interpretations by agencies, MCO contractors and entities that employ unlicensed
[clinical] staff who provide mental health services to MassHealth and MBHP MCO plans.

   The majority of unlicensed [clinical] staff who provided counseling services to MassHealth
and MBHP members at Arbour Lawrence possessed graduate degrees (Master’s and PhD) and
many had more than five (5) years of experience prior to securing a position with Arbour
Lawrence. (See Exhibit 3A).

     MassHealth regulations:

         •   Specifically address “overall supervision of staff performance” 29 as the responsibility
             of the Director of Clinical Services;

        •    Specifically allow an experienced, full time Licensed Independent Clinical Social
             Worker (“LICSW”) to function as the Director of Clinical Services;

        •    Specifically allow “unlicensed [clinical] staff” to provide counseling services under
             the “direct and continuous supervision of a fully qualified staff member”; 30

        •    Specifically allow a Licensed Independent Clinical Social Worker (“LICSW”) to
             provide supervision;

        •    Specifically state, “Each staff member must receive supervision appropriate to
             the person’s skills and level of professional development.” 31 (Bolded for
             emphasis)

     MBHP’s Credentialing Criteria contain a provision titled, “Master’s-Level Mental Health
     Counselors” which allows unlicensed staff to provide services as long as they:




28
    https://www.masspartnership.com/provider/CredentialingCriteria.aspx, Bates#HRI0001463
29
   130 CMR, 429.423 (B)(c), Effective 9/1/98 (130 CMR-414)
30
   130 CMR, 429.438 (E)(1), Effective 9/1/98
31
   130 CMR, 429.438 (E)(1), Effective 9/1/98


                                                                               CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 15 of 48
                                                                                                    15


        •    Possess a “Master’s degree or above in the field of mental health, (including, but not
             restricted to counseling, family therapy, social work, psychology, etc.) from an
             accredited college or university” 32 and,
        •    Are “Supervised in the provision of services by a Licensed Independent Clinical
             Social Worker (LICSW), a licensed Psychologist, a Master’s-Level Advanced-
             Practice Registered Nurse, Board-Certified in either Adult or Child and Adolescent
             Psychiatric Nursing (ARNP-BC), or a licensed Psychiatrist meeting MBHP’s
             credentialing criteria”. 33

     DPH regulations:

         •   Allow unlicensed [clinical] staff to “be clinically supervised on a regular basis by
             [delineated categories of] professional staff members”. 105 CMR 140.530 (E).

    Based on my review of the testimony of Arbour Lawrence personnel, supervision of
unlicensed [clinical] staff providing counseling services was the responsibility of the Director of
Clinical Services, Edward Keohan. Decisions regarding staff skills and level of professional
development were his responsibility. It is my opinion that during the time period encompassing
July 1, 2005 through July 1, 2011, Mr. Keohan had a “direct and continuous” reporting
relationship with unlicensed [clinical] staff performing counseling services at Arbour Lawrence.
Moreover, in addition to the Director of Clinical Services, during the time period encompassing
July 1, 2005 through, at least, June 23, 2011 (E. Keohan Deposition, Page 280, Lines 9-20 and
Exhibit 20), there were four (4) Licensed Independent Clinical Social Workers who were
qualified to provide supervision or consultation to unlicensed [clinical] staff. (See Exhibit 3B)

    As deponents testified and, based on my professional experience, supervision and mentoring
of clinical staff frequently occurs on an as-needed basis and is not recorded. It may occur via
telephone, during clinical rounds, case review, multi-disciplinary team conferences, peer-to-peer
review, or during educational presentations.

     MassHealth Reference to Department of Professional Licensure Board Standards

     429.438 (E) Supervision

    (1) “Frequency and extent of supervision must conform to the licensing standards of each
discipline’s Board of Registration, as cited in 130 CMR 429.424.” 34

    According to testimony of Erin Lebel, (the Executive Director to the Board of Allied Mental
Health and Human Professionals, the Board of Registration of Social Workers, and the Board of
Registration of Psychologists), DPL [does not] “regulate the unlicensed clinician” (Deposition
Transcript, May 15, 2018, Page 40, Line 7). Ms. Lebel’s testimony supports a position that the
reference to board standards in the MassHealth regulation regarding supervision is demonstrably
inapplicable to unlicensed [clinical] staff who are not pursuing licensure.

32
   https://www.masspartnership.com/provider/CredentialingCriteria.aspx
33
   Ibid
34
   130 CMR Division of Medical Assistance, 429.438 (E)(1), 9/1/98, 130 CMR-420: 12/26/08


                                                                              CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 16 of 48
                                                                                                           16



    Correspondingly, MassHealth regulations did not require supervision to be provided in any
particular manner, other than one on a direct and continuous basis “appropriate to the
[unlicensed] person’s skills and level of professional development.” 35 To reiterate, unlike
Medicare which discretely defines supervision as general, direct or personal, the language
emanating from the Massachusetts EOHHS, and associated contractors lacks definition, resulting
in myriad interpretations by agencies, MCO contractors and entities that employ unlicensed
[clinical] staff who provide mental health services to MassHealth and MBHP MCO plans.

    A review of deposition transcripts reveals that deponents representing agencies of the
Commonwealth of Massachusetts, Beacon Health Strategies, Inc. and DPH could not uniformly
or discretely define the adjectives addressing supervision, and had varying opinions regarding
what, specifically, constitutes supervision in a mental health setting. Simply put, there is no
congruence among the State’s agencies and contractors, including their designated deponents, on
the subject of supervision and how regulatory adjectives (e.g. “direct and continuous”,
“adequate”, “appropriate to the person’s skills and level of professional development”, “in the
context of a formalized relationship providing for frequent and regularly scheduled personal
contact with the supervisor”, “overall”, “regular basis”) are, or should be, applied. The result is a
discretionary supervision model which allows supervisors, such as Mr. Keohan, to consider the
education, training and experience of unlicensed [clinical] staff. This is entirely consistent with
MassHealth’s directive, referenced above, that supervision should be “appropriate to the
[unlicensed] person’s skills and level of professional development.” 36

    It is noteworthy that, in 2013, after the time period associated with this matter, the NASW
and the Association of Social Work Boards (“ASWB”), which is the association of jurisdictional
boards that regulate social work, jointly published “Best Practice Standards in Social Work
Supervision”. The publication’s purpose was to “provide a general framework that promotes
uniformity and serves as a resource for issues related to supervision in the social work
supervisory community.” 37 In its publication, the NASW and ASWB delineate supervision as
Administrative, Clinical, Educational, and Supportive.

    According to the NASW and ASWB, “There are many models of supervision described in
the literature, ranging from traditional, authoritarian models to more collaborative models.
Different models of supervision place emphasis, in varying degrees, on the client, the supervisor,
the supervisee, or the context in which the supervision takes place. Ideally, the supervisor and
the supervisee use a collaborative process when a supervision model is selected; however, it is
ultimately the responsibility of the supervisor to select the model that works best for the
professional development of the supervisee.” 38 (Bolded for emphasis)




35
    130 CMR, 429.438 (E)(1), Effective 9/1/98
36
    Ibid
37
   “Best Practice Standards in Social Work Supervision”, The National Association of Social Workers, The
Association of Social Work Boards, 2013, p.5
38
    Best Practice Standards in Social Work Supervision”, The National Association of Social Workers, The
Association of Social Work Boards, 2013, pp. 6 & 7


                                                                                 CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 17 of 48
                                                                                                                 17




     Documentation of Supervision

   There are no published regulatory requirements that specify what type of documentation
format must be used to memorialize supervision of unlicensed [clinical] staff providing
counseling/therapy services in a mental health clinic.

    130 CMR Section 429.436 addresses Recordkeeping Requirements for mental health centers.
There is no reference to inclusion of supervision “logs” or records of supervision associated with
the delivery of patient care. Of note, Medicare’s direct supervision regulations, which allow
auxiliary personnel to provide services “incident to” those of a physician in a clinic environment,
do not require physicians to co-sign or make clinical record entries to substantiate the delivery of
“directly supervised” clinical care.

    A review of Massachusetts’ Statewide Records Retention Schedule, Schedule Number 06-18,
Revised July 2018, addresses record retention for the Executive Office of Health and Human
Services, and contains no schedule for retention of supervision records. 39 Had maintenance of
“supervision logs” been considered mandatory, or had it been a priority of the Commonwealth or
MBHP, in my opinion and, at the very least, it would be reasonable to expect that a provider
bulletin, transmittal or Alert regarding documentation of supervision and preservation of logs (or
whatever form of documentation the Alert required) would have been directed to providers,
including Arbour.

    In short, during the time period encompassing July 1, 2005 through July 1, 2011, there is no
documentation reviewed by me that suggests there were efforts by any agency or contractor to
raise the level of provider awareness about the issue of supervision of unlicensed [clinical]
personnel or the need to “log” or preserve records of supervision.

     In contrast to the Commonwealth of Massachusetts, CMS addressed Part B payments for
Mental Health Services via a “Special Edition” of MLN Matters on July 2008, in response to an
HHS OIG April 2007 report which addressed results of medical reviews and provider interviews
it conducted. HHS OIG recommended that “CMS revise, expand, and reissue its 2003 Program
Memorandum on Part B mental health services with an increased emphasis on proper
documentation and coding. In addition, the memorandum should emphasize the requirements for
mental health services billed ‘incident to’”. 40 (As addressed earlier in this report, auxiliary
persons in a clinic setting may provide services “incident to” those of a physician, psychologist
or NPP when “directly supervised”)

39
   As part of my review of this matter, I noted that an on-site survey by DPH of an unrelated facility in Taunton,
Massachusetts, on April 6, 2005, revealed that the only supervision documentation that was available was for the
month of March 2005. According to the surveyor, “The Clinic Director stated any previous documentation of
clinical supervision was not available for review as it had been shredded.” There is nothing in documents reviewed
by me that suggests any action was taken against the facility. Nor is there evidence of a referral for further
investigative follow-up to Program Integrity or the Commonwealth’s Medicaid Fraud Control Unit (“MFCU”).
40
   Department of Health and Human Services Office of Inspector General “Medicare Payments For 2003 Part B
Mental Health Services: Medical Necessity, Documentation, and Coding”, April 2007, p. ii


                                                                                  CODING CONTINUUM, INC.
      Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 18 of 48
                                                                                                   18



    Arbour Lawrence policies during the relevant time period required “[p]ersons providing
scheduled clinical supervision shall keep a log”. 41 The policies reviewed by me do not address
unscheduled clinical supervision. A revised version of Arbour Lawrence’s 2009 policy does
provide a list of topics that “Documented supervision will address” 42 but, again, it is limited to
scheduled clinical supervision. In any event, the policies of Arbour Lawrence exceed the
requirements of the applicable regulations, none of which required maintenance of supervision
“logs”.

    Furthermore, the term “log” is open to interpretation. According to Merriam-Webster’s
definition, a log is “a record of performance, events, or day-to-day activities” 43 For example,
manual or electronic calendar or “daytimer” notations may serve as a log of events and/or
scheduled appointments.

   Finally, and perhaps most importantly, the absence of a “log” or other document reflecting
supervision does not mean that supervision did not occur.

    In summary, based on my review of the documents pertaining to the time period
encompassing July 1, 2005 through July 1, 2011, I found no indicia that the supervision provided
at Arbour Lawrence was inconsistent with regulatory and policy language regarding supervision
of unlicensed [clinical] staff.

        2. Despite investigative and survey findings associated with supervision of
           unlicensed [clinical] staff providing mental health counseling services, those
           findings were not significant enough to impact payment decisions of
           MassHealth, DPH or MBHP. Moreover, DPH findings had no impact on
           the licensure status of Arbour Lawrence.

   The materials I have reviewed make clear that MassHealth and MBHP did not condition
payment on compliance with the supervision regulations or guidance addressed in my report.
Moreover, documents reviewed by me show that neither MassHealth nor MBHP viewed such
regulations and guidance as relevant to payment. This is true for the time period before and after
audits and surveys of supervision at Arbour Lawrence.

    A review of exhibits used during depositions of DPH, MassHealth and Beacon Health
Strategies, Inc. designated personnel does not reveal sanctions, suspension or revocation of any
portion of Arbour Lawrence’s clinic license during the time period encompassing July 1, 2005
through July 1, 2011. There is no documentation that supports recoupment or suspension of
payments by MassHealth or MBHP for alleged violations of supervision requirements during the
time period encompassing July 1, 2005 through July 1, 2011.

    Moreover, I found no Alerts, transmittals or bulletins directed to providers expressly
reiterating regulatory or policy language on the subject of supervision of unlicensed [clinical]

41
   HRI0000019; HRI0103665-HRI0103666
42
   HRI0023032
43
   https://www.merriam-webster.com/dictionary/log


                                                                        CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 19 of 48
                                                                                                               19


staff and associated documentation requirements. There is no documentation that substantiates
concerns regarding supervision that rise to a level of importance that agencies or contractors of
the Commonwealth requested involvement of entities such as EOHHS’ Compliance Unit,
Program Integrity or the MFCU. Moreover, even after the relators filed a qui tam action and
after MassHealth was aware of audits and surveys of supervision at Arbour Lawrence, it
continued to pay for services provided by unlicensed [clinical] staff providing mental health
services.

    The data show that a high volume of unlicensed [clinical] staff provided services in both
emergency and clinic settings throughout Massachusetts during the relevant time period and
thereafter. In 2012, at MBHP’s request, the Association for Behavioral Healthcare (“ABH”)
conducted a survey that, according to a ValueOptions representative [Carol Kress], found that
“based on 46 clinics responding, approximately 39% of their MS clinicians were unlicensed and
25% of their doctoral level clinicians, as of six months ago. The most common reason (55%) for
not being licensed is that staff have not yet obtained sufficient supervision hours to get
licensed.” 44 In a January 10, 2013 exchange of information between DMH, OBH and MBHP
referencing the ABH data and respondent reasons for being unlicensed, the following statement
is made, “This calls into question how much access to regularly scheduled supervision these
clinicians have. Our impression is that supervision may be more consistent in ESPs than in
some outpatient clinics.” 45

     In October 2017, the Blue Cross/Blue Shield Foundation of Massachusetts published a report
prepared by Abt Associates regarding the outpatient mental health system in Massachusetts.
When asked to provide input regarding provider supply and retention, a mental health advocate
commented that, “[the] more stringent the credentialing, the worse the access is. [Commercial
payers] are trying to use licensure as a proxy for quality – and I get that – but if they would allow
lower level licenses [to bill], then they would get better access for their members.” 46 In addition,
“[S]takeholders also suggested safety-net organizations’ greater reliance on public payers for
billing and reimbursement has posed challenges to hiring and retaining mental health
providers”. 47 As one stakeholder stated, “It is almost impossible to hire licensed independent
clinical social workers”, “It is really difficult to hire anyone with a license”. 48

   Compounding the issue of supply and retention is the issue of language and its influence on
wait times. According to the report, “clients who need services in languages other than English
have longer wait times” 49, that “[a]mong clients with limited English proficiency, Spanish-
speaking clients tend to fare the best when attempting to access services in their native
language” 50 and “that access for non-English and non-Spanish speakers is especially limited”. 51
In 2011, Mr. Keohan requested waivers for two clinicians who had a combined caseload of 132

44
   MH007837 (Brown Exhibit 25)
45
   MH007810 (Counihan Exhibit 24)
46
   “Navigating the Outpatient Mental Health System in Massachusetts: Consumer and Stakeholder Perspectives”,
October 2017, p. 19
47
   Ibid, p. 19
48
   Ibid, p. 19
49
   Ibid, p. 10
50
   Ibid, p. 10
51
   Ibid, p. 10


                                                                               CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 20 of 48
                                                                                                                   20


patients. According to Mr. Keohan, “there are limitations of availability of clinicians who can
provide services to clients whose principal language is Spanish.” 52 According to Mr. Keohan,
both providers were bilingual Spanish speakers and provided “culturally sensitive intervention to
our Latino population.” 53 His waiver requests and those submitted by Mr. Gaudet, Arbour’s
Compliance Officer, were denied.

    A review of documents associated with this matter, both during and after the relevant time
period, validates that, in addition to knowing of supervision findings at Arbour Lawrence, both
MassHealth and MBHP made concerted decisions to maintain the “status quo” regarding
unlicensed [clinical] staff and supervision (i.e., to rely on Corrective Action Plans, not payment
suspension). The decision by MBHP to forego issuance of an Alert to providers regarding
licensure was because, “we realize that it is important to pay attention to the very serious
concerns that have continued to be expressed by providers and other stakeholders since OBH
[Office of Behavioral Health] approved the Alert.” 54 Pursuant to the notification of its decision
[by email to OBH] on February 6, 2013, there were no efforts by OBH to effect changes in spite
of MBHP’s decision.

    Evidently, Massachusetts stakeholder concerns in the outpatient mental health system
continued to exist, as articulated by a stakeholder in 2017 who said, “It is almost impossible to
hire licensed independent clinical social workers...[they] quickly get into higher-level roles, or
find settings like hospitals that can pay more than community-based providers, or they [move]
into private practice. It is really difficult to hire anyone with a license.” 55

   Aforementioned publications by the University of Michigan’s School of Public Health, the
Blue Cross/Blue Shield Foundation of Massachusetts and a HHS “Report to Congress on the
Nation’s Substance Abuse and Mental Health Workforce Issues” support Massachusetts’
provider concerns, and detail the realities of a challenged mental health system, with a limited
workforce, struggling to provide mental health services to an expanding population of patients. 56

    In my opinion, the aforementioned facts belie any notion that MassHealth and MBHP
weren’t acutely aware of the number of unlicensed [clinical] staff providing care (in
Massachusetts’ mental health clinics) and its causation, including a dearth of licensed personnel
available to provide supervision. The reason for maintaining the “status quo”, including
continued payment for services provided by unlicensed [clinical] staff, was, in my opinion,
prompted by a number of factors that included: 1) stakeholder concerns; 2) workforce issues,
including availability of bilingual speakers and licensed personnel, and 3) that change could
significantly impact the delivery of care to an expanding Medicaid population.


52
   MH006529
53
   Ibid
54
   MH007758
55
   “Navigating the Outpatient Mental Health System in Massachusetts: Consumer and Stakeholder Perspectives”,
October 2017, p. 19
56
   According to HHS, a 2011 survey found that “Compensation for those working in behavioral health is
significantly lower than for other health related or other comparable professions” and that “a licensed professional
social worker, requiring a Master’s degree and typically 2,000 hours of post-graduate experience, earned less than
the manager of a fast food restaurant.”


                                                                                    CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 21 of 48
                                                                                                             21


     Moreover, had MassHealth wanted to deviate from the “status quo”, it could easily have done
so. On October 13, 2005, the Auditor of the Commonwealth of Massachusetts issued a report
titled, “Independent State Auditor’s Report on Certain Activities of the Medicaid Program
Administered by MassHealth”. The report detailed numerous “Improvements Needed in
Medicaid Fraud and Abuse Detection Efforts” including: 1) “Reinstate re-credentialing of
providers in order to ensure they have appropriate credentials for participation in MassHealth” 57;
2) “Implement the CMS recommendation by instituting more formal coordination of data
collection to ensure the most efficient use of all resources and effective communication among
them” 58 and, 3) “Better utilize resources of external investigative agencies, such as the Attorney
General’s [MFCU] and the Office of State Auditor’s Bureau of Special Investigations, by
increasing referrals of suspected fraud and abuse.” 59

    In response to the Auditor’s report, 1) “MassHealth agrees that fraud and abuse exist, but it
has extensive systems, functions, and operations in place and believes it can improve” 60; 2) “As
of July 1, 2005, MassHealth will be resuming the formal process of re-credentialing existing
providers; it will verify the credentials of all providers applying to participate in the program” 61
and, 3) “Finally, MassHealth emphasizes aggressive management of its front-end program
processes to ensure that services provided are medically necessary and provided by qualified
healthcare providers to eligible residents of the Commonwealth, and that payments are
appropriately made.” 62 (Bolded and italicized for emphasis)

    The representations made by MassHealth in response to the audit findings articulate a level
of organizational ability at MassHealth to institute and execute strategies that could easily have
resulted in identification and enforcement of regulations it considered critical to payment. This
could have occurred at any time during the timeframe encompassing July 1, 2005 through
July 1, 2011, and the period thereafter, including any related to supervision of unlicensed
[clinical] staff. In addition and, as discussed below, despite having information pertaining to an
investigation and audits at Arbour Lawrence after the relevant time period, MassHealth elected
not to exercise its ability and authority to engage in any activities such as claims data mining or
referrals for further investigative follow-up.

    Beyond the obvious capabilities MassHealth stated it possessed, both during and after the
relevant time period, MassHealth and MBHP had knowledge of supervision allegations
concerning Arbour Lawrence. Other clinics, unrelated to Arbour, were cited for supervision as
early as 2005 and 2007, including one that was noted to have shredded supervision logs prior to
the surveyor’s arrival at the location. Throughout the relevant time period and thereafter,
supervision was addressed by issuing Statements of Deficiency (“SOD”) and requesting and
accepting Corrective Action Plans (“CAP”) in lieu of referrals to other entities for further follow-
up.


57
   Independent State Auditor’s Report on Certain Activities of the Medicaid Program Administered by MassHealth”,
Auditor of the Commonwealth, No.2004-1374-3S, October 13, 2005, p. iii
58
   Ibid
59
   Ibid
60
   Ibid
61
   Ibid, p. iv
62
   Ibid, p. iv


                                                                                CODING CONTINUUM, INC.
      Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 22 of 48
                                                                                                 22


    This is affirmed by meeting minutes from the MBHP Regional Directors’ and Regional
Network Managers’ Meeting Minutes of March 3, 2015, wherein the first topic is “OPPA
[Outpatient Provider Practice Analysis] and Supervision logs”. The Decision section from the
meeting states, “Some time ago we reviewed licensing and found there were unlicensed folks
treating Member (sic). A draft alert was prepard (sic) but never sent; our compromise was to
make sure that all unlicensed provider staff must have supervision. RNMs [Regional Network
Managers] should look at staff rosters and supervision logs at a minimum of once a year for
small medium and large providers. Info to be checked should include clinician’s name, date and
content, and the signature of the supervisor. Supervision should be a minimum of monthly for
unlicensed staff. Look at the policy of the provider, and do a CAP if necessary (per RD). Staff
have to be license-eligible (a small group is grandfathered); if staff going on 3-4 years, must
have a conversation about how long they intend to continue this way.” 63

    During, and after the relevant time period, outpatient mental health clinic providers in
Massachusetts, including Arbour Lawrence, expressed concerns about their inability to hire and
retain licensed mental health providers, and that MassHealth and MBHP were aware of those
concerns. The decision to issue Statements of Deficiency (“SOD”) regarding supervision,
request and accept Corrective Action Plans (“CAP”), and make no referrals for further
investigative follow up was, in my opinion, a concerted one.

    Moreover, as discussed below, results of internal analyses pursuant to a very public article in
the local newspaper about supervision at Arbour Lawrence, resulted in no other action being
taken.

    According to documents reviewed by me, after publication of a Boston Globe article about
Arbour Lawrence on June 13, 2013 (which made reference to the qui tam “suit” filed in federal
court on July 1, 2011), OBH Director, Christopher Counihan requested and received a copy of an
Arbour Lawrence DPH site survey from 2012 (which addressed supervision) on June 20, 2013.
He also sent an email to “all MassHealth MCE BH Directors” 64 on June 21, 2013, requesting
detailed information “related to behavioral health services provided by Arbour Counseling
Services” 65 for the preceding 24-month period. His request for information included,
“[c]omplaints and [g]rievances from your members or their families” 66 and information
regarding “credentialing, re-credentialing, provider profiling or record reviews resulting in
Corrective Action” 67 and “[c]laims [r]eviews resulting in recoupments”. 68

    Mr. Counihan received replies to his requests, including two from Alexandra Forster,
Manager of Quality Operations for MBHP. On June 21, 2013, she provided information
regarding an audit of Arbour Lawrence and informed him that “the waivers that were requested
in the CAP response were denied” 69 and on June 24, 2013 she sent him “the additional


63
    MBHP001195
64
    MH034894 (Brown Exhibit 15)
65
    Ibid
66
    Ibid
67
    Ibid
68
   Ibid
69
    MH006525 (Brown Exhibit 14)


                                                                       CODING CONTINUUM, INC.
      Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 23 of 48
                                                                                                   23


information you requested regarding the issues addressed with Arbour Lawrence” 70 and states
“We never referred to the fraud unit because we found no evidence that the therapists were
representing themselves as licensed – it was more that Arbour wasn’t following our criteria”. 71
No payment action was taken.

    Documents reviewed by me regarding recoupment include a letter to Arbour Counseling
Services dated October 1, 2010, regarding an “Initial Notice of Overpayment” from
MassHealth’s Provider Compliance Unit on a matter unrelated to supervision of unlicensed
[clinical] staff. It reinforces my earlier assertion that MassHealth had capabilities during and
after the relevant time period to “mine” claims, including specific fields on the claim, recover
improperly made payments and make referrals for further follow up of fraud by entities such as
the MCFU.

    On April 10, 2017, the Commonwealth of Massachusetts filed a Complaint in Intervention in
this action. No action with respect to payment was taken until over a year later, when
MassHealth, MBHP and Beacon each suspended payment, for the first time, to Arbour
Lawrence.

    This timeline, as well as other events identified in materials I reviewed, supports my
conclusion that, despite investigative and survey findings associated with supervision of
unlicensed [clinical] staff providing counseling services, MassHealth and MBHP did not view
these findings as significant enough to suspend or recoup payment to/from Arbour Lawrence.

    Furthermore, an objective review of the aforementioned timeline makes it clear that, pursuant
to DPH site surveys and associated Statements of Deficiency, Corrective Action Plans were
submitted to DPH by Arbour Lawrence. They were accepted. While DPH is not a payer of
claims, the issue of supervision of unlicensed [clinical] staff apparently did not rise to a level of
importance that warranted licensure action by DPH. DPH regulations address Grounds for
Denial, Refusal to Renew or Revocation of a License or Part of a License. According to
regulation 105 CMR 140.131 (D) Violation of any state statute pertaining to clinic licensure shall
“in and of itself” “constitute full and adequate grounds on which to deny, revoke, or refuse to
renew a license to operate a clinic in whole or in part with respect to a specific service or specific
services or a part or parts thereof”. 72 This action does not appear to have been contemplated by
State officials.

    The issue of supervision of unlicensed [clinical] staff drew public attention as a consequence
of a qui tam action filed on July 1, 2011, and an associated article that appeared in the Boston
Globe on June 13, 2013. This spurred a series of activities during a short period encompassing
June 13, 2013 through September 4, 2013, that involved OBH, including a request from the
Secretary’s Office of EOHHS to provide a narrative description of Arbour Health Systems.

   As already discussed, as early as 2005, MassHealth stated that it had extensive systems,
functions, and operations in place, coupled with aggressive management of its front-end program

70
   MH006500 (Brown Exhibit 12)
71
   Ibid
72
   105 CMR 140.131 (D)


                                                                        CODING CONTINUUM, INC.
      Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 24 of 48
                                                                                                24


processes, to ensure that payments were appropriately made. Had supervision been a payment
consideration, the capabilities could have been used to evaluate supervision of unlicensed
[clinical] staff for purposes of educating, clearly communicating and defining expectations to the
provider community. It did not happen.

    Based on my evaluation of the facts, including the filing of a qui tam action on July 1, 2011,
and information gathered during a period in 2013, there was no payment suspension or
recoupment of payments related to supervision at Arbour Lawrence. Had the facts supported
such action, I would have expected to see it. There is none.

    Moreover, to suggest that the allegations in this lawsuit came to the attention of regulators
after the July 1, 2011 time period is not accurate and is inconsistent with my professional
experience. A review of an incident reported to the DPH Complaint Unit on February 4, 2011,
reveals that the caller contacted the unit several times (February 4 and February 7, 2011) and
faxed a letter to the unit. The caller provided a list of five (5) agencies, including DPH and
DMH, “investigating” the matter and requested that Arbour Lawrence have its licensed revoked.
The report contains information that confirms involvement by DMH and a Legislative Aide of
the State Representative. Based on my experience working for government programs,
“legislative” or “congressional inquiries” receive immediate and highest priority by the entity
charged with investigation and resolution.

       3. While there is no basis for recoupment of payments for claims presented
          to MassHealth and MBHP for the time period encompassing July 1, 2005
          through July 1, 2011, even if there were such a basis, repayment would need to
          be evaluated claim-by-claim, and in no event would that amount represent
          anything approaching the total “value” of the claim. Because the universe of
          claims includes fee-for-service and capitated payments, the “value” or paid
          amount of each claim would have to be calculated based on payer and claim
          type.

    As set forth above, regulations and guidance emanating from the Commonwealth’s agencies
regarding unlicensed [clinical] staff, supervision and documentation of supervision were not
specific, uniform, clear or consistent. Moreover, based on my review of documents in this
matter, and in my capacity as an Accredited Health Care Fraud Investigator (AHFI) and Certified
Fraud Examiner (CFE), I found no indicia that Arbour Lawrence did anything other than
reasonably interpret and apply inconsistent regulatory standards.

    In my opinion, there is no basis for recoupment of payments and, if there were such a basis,
calculation of a repayment would need to be evaluated claim-by-claim. The universe includes
fee-for-service claims and capitated payments, each with its own payment variables and
methodology, which are discussed below.

    Nonetheless, I have been asked to assign a “value” to affected claims under the hypothetical
assumption that a trier of fact finds a violation of supervision requirements associated with
unlicensed [clinical] staff. With that hypothesis in mind, I would opine the following:




                                                                       CODING CONTINUUM, INC.
         Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 25 of 48
                                                                                                25


    The process of assigning a “value” to only affected claims is complicated by the fact that
1) a portion of the claims are fee-for-service and, 2) a great number of the claims are paid based
on a capitation model which, according to testimony of Beacon Health Strategies, Inc.
representative, Mark Deasy, is complicated to address on a claim-by-claim basis. It is, in part for
this reason that each claim allegedly at issue would need to be individually evaluated on a claim-
by-claim basis. Moreover, it is my understanding that Plaintiffs do not claim that supervision
was never provided to unlicensed staff. For this additional reason, each claim would need to be
evaluated to determine whether supervision was, in fact, provided on the date that the service
was billed.

    As already addressed, the unlicensed [clinical] staff who provided services to MassHealth
and MBHP members were graduates of Master’s programs which include didactic and clinical
training. A number of them had doctoral degrees. I understand that Plaintiffs in this case assert
that the value of the claims for services provided by such clinicians was “zero”, meaning that no
portion of the claims “value” or paid amount should be considered. The suggestion that there
was no value in having unlicensed [clinical] staff with Master’s degrees or PhDs, most of whom
have years of professional experience providing counseling services is, in my opinion,
disingenuous and inconsistent with MassHealth’s regulations and other sources of guidance.

     According to 130 CMR, Section 429.408 (B) Administrative Operations states “Payment by
the Division for a mental health service includes payment for administrative operations, and for
all aspects of service delivery not explicitly included in 130 CMR 429.000, such as, but not
limited to: (1) patient registration; (2) telephone contacts with members or other parties; (3)
supervision or consultation with another staff member (Bolded for emphasis); (4)
information and referral; and (5) recordkeeping” 73. This section of the manual classifies
supervision and consultation as “administrative operations”, or what the industry would consider
“overhead” associated with administrative operations of a clinic. It comprises one of five (5)
referenced functions considered to be administrative aspects of clinical operations. According to
the language of the policy, the list is not limited to the five (5) named functions. This supports
my opinion that supervision is one of many components associated with administration (or what
is considered overhead associated with operation of a mental health clinic) and that lack of
supervision does not negate the entire value of a claim.

    For purposes of assigning a “value” to the American Medical Association (“AMA”) Current
Procedural Terminology (“CPT®”) codes used for payment of professional services, including
those provided by Arbour Lawrence staff, HCFA (now CMS) implemented the Resource Based
Relative Value Scale (“RBRVS”) in 1992. The system moved away from charge-driven
reimbursement by implementing a standardized payment or “fee schedule” for reimbursement of
professional services.

    With implementation of RBRVS, each code is assigned a relative value which varies by
CPT® code. The three components that drive the reimbursement amount for each CPT® code
and determine its relative value are: 1) The physician work component, which accounts for an
average of 51% of the total relative value of the service; 2) Practice expense, which accounts for
an average of 45% of the total relative value and, 3) Malpractice expense, which accounts for an

73
     130 CMR, Section 429.408 (B) Administrative Operations, 130 CMR-411


                                                                           CODING CONTINUUM, INC.
         Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 26 of 48
                                                                                                 26


average of 4% of the total relative value. As reflected in the model’s design, work performed by
providers is accorded the highest value in the RBRVS system which is utilized by most payers in
the United States. Medicare pays physicians 100% of the assigned value for CPT® codes and
adjusts the rates for other clinicians. Nonphysician providers (“NPP”) such as nurse practitioners
and physician assistants who bill independently of the physician are paid 85% of the physician
fee. Social workers who bill independently of the physician are paid 75% of the physician fee.

    Medicare’s “incident to” payment model is instructive and relies on the RBRVS model and
“direct supervision” for services provided by a nonphysician practitioner “incident to” those of a
physician (or psychologist). It assigns a “value” of 100% of the physician fee schedule payment
for services performed by a nonphysician provider (“NPP”) or auxiliary person “incident to” the
physician when the physician (or psychologist) “directly supervises” the provision of such
services.

    Notably, Medicare’s “incident to” regulation does not require a face-to-face encounter with
the MD or Clinical Psychologist (“CP”) for purposes of meeting the “direct supervision”
standard. In other words, there is no requirement that the MD or CP be physically present in the
room with the patient; rather, it requires that the MD or CP be in the office suite when services
are provided and that he/she be immediately available, if needed.

    The plaintiffs do not assert that face-to-face services were not provided, or that “work” was
not performed at Arbour Lawrence by unlicensed [clinical] staff. In cases where services were
provided but the direct supervision or “incident to” standard is not met (and a qualified
nonphysician provider or clinical social worker has provided a service), the reduction in “value”
of the paid claim would be 15%, and no more than 25%, commensurate with the fee schedule
payment for the aforementioned nonphysician clinical practitioners.

    It is my opinion that, at most, the reduction in value from any alleged lack of supervision (of
unlicensed [clinical] staff who have Master’s or PhD degrees, have completed both didactic and
clinical training and possess, in many cases, more than five (5) years of experience), would be
15%, and no more than 25%, of the individual paid claim amount for fee-for-service claims.

    Assessing a fair reduction in “value” for managed care claims is a far more difficult
proposition. As Mark Deasy, Vice President of Strategy and Development testified, contracts
with MassHealth plans are variable. They may include only capitated payments, capitated
payments and additional compensation for administration, inclusion of multiple “risk corridors”,
and a number of membership categories per plan. According to Mr. Deasy, “The values of the
capitation payments, the ways the risk corridor is structured, the detail within the membership
categories all can vary from contract to contract.” 74 (Page 19, Lines 22-25 and Page 20, Line 1)

    Accordingly, any reduction in “value” of managed care claims would require a claim-by-
claim assessment.




74
     Deposition of Mark Deasy, July 31, 2018


                                                                       CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 27 of 48
                                                                                                    27


         4. Arbour Lawrence was not required to have a designated on-site Medical
            Director.

    I have reviewed the expert report of Nicole Christian-Brathwaite, MD. Dr. Christian-
Brathwaite states that Arbour Lawrence clinic did not have a Medical Director as she claims is
required by MassHealth regulatory language (Expert Report, Sept. 25, 2018, Page 4, Paragraph
8). She assumes, without regulatory authority, that Arbour Lawrence clinic was an “autonomous
satellite program” and, therefore, was required to comply with staff composition requirements as
delineated within 130 CMR 429.422-429.423. 75 Based on her assumption, Dr. Christian-
Brathwaite opines that Arbour Lawrence clinic was required by MassHealth to have a designated
on-site Medical Director, who worked at the clinic for a minimum of eight hours a week (Expert
Report, Sept. 25, 2018, Page 4, Paragraph 10).

     MassHealth regulation 130 CMR 429.402 defines the following terms:

         •   Mental Health Center – “an entity [organization 76] that delivers a comprehensive
             group of diagnostic and psychotherapeutic treatment services to mentally or
             emotionally disturbed persons and their families by an interdisciplinary team under
             the medical direction of a psychiatrist” (Bolded and italicized for emphasis);

         •   Parent Center – “the central location of the mental health center [entity], at which
             most of the administrative, organizational, and clinical services are performed”
             (Bolded and italicized for emphasis);

         •   Dependent Satellite Program - “a mental health center [entity or central location]
             program in a satellite facility that is under the direct clinical management of the
             parent center” (Bolded and italicized for emphasis); and

         •   Autonomous Satellite Program - “a mental health center [entity or central location]
             program operated by a satellite facility with sufficient staff and services to
             substantially assume its own clinical management independent of the parent center”
             (Bolded and italicized for emphasis). 77

   According to 130 CMR 429.422, mental health centers [entities] and autonomous satellite
programs must employ “the equivalent of at least three full-time professional staff members,
two of whom must be core team [staff] members and meet the qualifications outlined in 130
CMR 429.423 for their respective disciplines” (Bolded for emphasis). 78,79 MassHealth
regulations define core team members as:

         •   Administrator - responsible for the overall operation and management of the center
             and for ensuring compliance with MassHealth regulations;

75
   130 CMR, 429.422-423, Effective 9/1/98
76
   https://www.merriam-webster.com/dictionary/entity
77
   130 CMR 429.402, Effective 9/1/98
78
   130 CMR 429.422 (C), Effective 9/1/98
79
   130 CMR 429.422 (F), Effective 9/1/98


                                                                        CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 28 of 48
                                                                                                      28



        •    Director of Clinical Services – responsible to the administrator for the direction and
             control of all professional staff members and services;

        •    Medical Director – responsible for establishing all medical policies and protocols and
             for supervising all medical service provided by the staff; and

        •    Psychiatrist – responsible for the provision of services to members and performance
             of all relevant duties outlined in 130 CMR 429.423 (D) (2). 80

   According to 130 CMR 429.423 (C), Medical Director is further defined as a psychiatrist who
meets the qualifications as outlined in 130 CMR 429.424 (A), designated by the mental health
center [entity] to serve, and works a minimum of eight hours a week at the center [entity]
(Bolded for emphasis). 81 Dependent satellite programs must employ “at least two full-time
equivalent professional staff members from separate nonphysician core disciplines,” i.e.,
psychologist, social worker, psychiatric nurse, counselor, and occupational therapist. 82,83

   Dr. Christian-Brathwaite opines that Arbour Lawrence was required by MassHealth
regulatory language to select a Medical Director as one of its two core team members, as
referenced in 130 CMR 429.422 (C) & (F) (Expert Report, Sept. 25, 2018, Page 4, Paragraph
10). MassHealth regulations do not mandate specific core team [staff] composition and accord
mental health centers [entities or central locations] latitude in their selection of member roles as
long as the selection is two of the four core team members. To reiterate, MassHealth regulations
define core team members as Administrator, Director of Clinical Services, Medical Director, and
Psychiatrist. 84 Regardless of its status as a satellite program [dependent or autonomous],
regulatory language did not require Arbour Lawrence clinic to employ an on-site Medical
Director.

   DPH regulatory language and actions further support my opinion. In December of 2013,
DPH “reviewed and approved the relocation of the parent clinic, the relocation of a satellite, and
the addition of services to satellites to the license of Arbour Counseling Services of Medford
[parent clinic]” 85 (Bolded and italicized for emphsis). DPH classified Arbour Lawrence clinic as
a satellite clinic which provided services under the clinical license of Arbour Counseling of
Medford [parent clinic] (S. Lohnes’ Deposition Transcript, June 19, 2018, Exhibit 4, Pages 1-4).
DPH regulations define the following entities:

        •    Clinic [Parent or Mental Health Center] – “any entity, however organized, whether
             conducted for profit or not for profit, which is advertised, announced, established, or
             maintained for the purpose of providing ambulatory medical, surgical, dental,
             physical rehabilitation, or mental health services”; and

80
   130 CMR 429.423 (C), Effective 9/1/98
81
   130 CMR 429.423 (C), Effective 9/1/98
82
   130 CMR 429.722 (A), Effective 9/1/98
83
   130 CMR 429.424 (B-F), Effective 9/1/98
84
   130 CMR 429.423 (C), Effective 9/1/98
85
   S. Lohnes’ Deposition Transcript, June 19, 2018, Exhibit 4, Pages 1-4


                                                                           CODING CONTINUUM, INC.
       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 29 of 48
                                                                                                   29


        •   Satellite Clinic – “a clinic operation off the premises of a clinic at which health
            services are provided.” 86

    DPH regulation 105 CMR 140.530 (D) (1) states that establishment of medical policies and
supervision of all medical services is the responsibility of a clinic-designated psychiatrist or
other physician. 87 DPH regulations do not address whether a satellite clinic is required to have a
designated “Medical Director” (with on-site work requirements, as referenced by Dr. Christian-
Brathwaite). Based on DPH site surveys (4/11/12 and 8/1/13), Arbour Lawrence was not cited
or issued a SOD regarding the aforementioned regulatory requirements, as referenced in 105
CMR 140.530(D) (1). 88

   In my opinion, there is no regulatory standard that required Arbour Lawrence clinic to have a
designated on-site Medical Director.

VII.    Conclusion

   Having examined documents listed in Appendix A, as well as having applied the knowledge
and experience I have acquired during my thirty-six (36) years as a healthcare professional, it is
my opinion that:

     1. Arbour Lawrence reasonably interpreted and applied conflicting regulations and guidance
        from multiple sources on the subject of supervision of unlicensed [clinical] staff.
        Moreover, there is no regulatory language that addresses the type, form or content of
        clinical supervision documentation;

     2. Supervision of unlicensed [clinical] staff at Arbour Lawrence was not a factor in the
        payment decisions of the relevant payers and,

     3. There is no basis for recoupment of payments and, if there were such a basis, calculation
        of a repayment would need to be evaluated claim-by-claim. Under a hypothetical
        assumption that a trier of fact finds a violation of supervision requirements associated
        with unlicensed [clinical] staff, it is my opinion that the reduction in value of the services
        claimed would be 15%, and no more than 25%, of the individual paid claim amount for
        fee-for-service claims. Any reduction in “value” of managed care claims would require a
        claim-by-claim assessment.

     4. The Arbour Lawrence clinic was not required to have a designated on-site Medical
        Director.




86
   105 CMR 140.020
87
   105 CMR 140.530 (D)(1)
88
   Ibid.


                                                                         CODING CONTINUUM, INC.
Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 30 of 48
  Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 31 of 48

                                   APPENDIX A

                           SOURCES CONSULTED


1. 130 CMR Division of Medical Assistance, 130 CMR 429.000 Mental Health Center
    Services: 9/1/98; 12/26/08 (Fletcher #11); 1/1/2014
2. Mental Health Center Manual, Subchapter 6, Service Codes and Descriptions,
    Transmittal Letter MHC-48
3. 105 CMR Department of Public Health, 105 CMR 140.000 Licensure of Clinics: 4/1/94
    (DPH #6); from Counsel (date unknown); 12/19/14
4. General Law 2006 Massachusetts Code, Chapter 112, Section 133
5. General Law, Part I, Title XVI, Chapter 112, Section 131
6. General Law, Part I, Title XVI, Chapter 112, Section 134
7. General Law, Part I, Title XVI, Chapter 112, Section 164
8. MBHP, Appendix A-8 Credentialing Criteria; from Counsel (date unknown:
    HRI0001456-HRI0001479); 9/10/2018
9. MBHP Alert #45
10. MBHP Alert #48
11. MBHP Alert #82
12. MBHP Alert #97
13. MBHP Alert #104
14. MBHP Archived Alerts; https://www.masspartnership.com/provider/ArchivedAlerts.aspx
15. MBHP Provider Manual, Welcome and Introduction
16. 262 CMR Board of Allied Mental Health and Human Services Professionals, 262 CMR
    2.00: 6/5/15
17. 258 CMR Board of Registration of Social Workers, 258 CMR 8.00, 9.00 & 12.00:
    12/29/17
18. 258 CMR Board of Registration of Social Workers, 258 CMR 20: 7/9/04
19. Board Policies and Guidelines (Social Workers): 12/6/17; https://www.mass.gov/policy-
    advisory/board-policies-and-guidelines-social-workers#policy-on-experience-
    requirement-for-licensure-as-a-licensed-ind..l
20. Medicare Benefit Policy Manual, Chapter 15 – Covered Medical and Other Health
    Services
21. Medicare Claims Processing Manual, Chapter 12 – Physicians/Nonphysician
    Practitioners
22. 42 CFR Chapter IV §410.32 (10/1/2003 & 10/1/2011 Editions)
23. National Association of Social Workers, “NASW Standards for Clinical Social Work in
    Social Work Practice”: 2005
24. National Association of Social Workers & Association of Social Work Boards, “Best
    Practice Standards in Social Work Supervision”: 2013
25. American Mental Health Counselors Association, “AMHCA Standards for the Practice of
    Clinical Mental Health Counseling”: Adopted 1979, Revised 1992, 1993, 1999, 2003,
    2011, 2015, 2016


                                          1
  Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 32 of 48

                                   APPENDIX A

26. Department of Health and Human Services Office of Inspector General, “Medicare
    Payments for 2003 Part B Mental Health Services: Medical Necessity, Documentation,
    and Coding”: April 2007
27. Department of Health and Human Services Office of Inspector General, “Compendium of
    Unimplemented Office of Inspector General Recommendations”: May 2009
28. MLN Matters®, Centers for Medicare and Medicaid Services, SE0816, June 2008
29. The Commonwealth of Massachusetts, Auditor of the Commonwealth, No. 2004-1374-
    3S, “Independent State Auditor’s Report on Certain Activities of the Medicaid Program
    Administered by MassHealth”, Official Audit Report: October 13, 2005
30. The Commonwealth of Massachusetts, Auditor of the Commonwealth, No. 2007-1374-
    3S3, “Independent State Auditor’s Report on the Internal Control Plan of MassHealth as
    of July 19, 2007”, Official Audit Report: March 12, 2008
31. Commonwealth of Massachusetts, Office of the State Auditor, “Office of the State
    Auditor – Annual Report Medicaid Audit Unit, March 15, 2014-March 13, 2015”:
    Issued: March 13, 2015
32. Commonwealth of Massachusetts, Office of the State Auditor, “Office of Medicaid
    (MassHealth) – Review of Fee-for-Service Payments for Services Covered by Managed-
    Care Organizations For the period October 1, 2009 through September 30, 2014”,
    Official Audit Report – Issued June 16, 2015
33. Commonwealth of Massachusetts, Office of the State Auditor, “Office of the State
    Auditor – Annual Report Medicaid Audit Unit, March 14, 2015-March 15, 2016”,
    Issued March 15, 2016
34. Commonwealth of Massachusetts, Office of the State Auditor, “Office of Medicaid
    (MassHealth) – Review of Fee-for-Service Payments for Services Covered by the
    Massachusetts Behavioral Health Partnership For the period July 1, 2010 through
    June 30, 2015”, Official Audit Report – Issued April 3, 2017
35. “Navigating the Outpatient Mental Health System in Massachusetts: Consumer and
    Stakeholder Perspectives”, Prepared for the Blue Cross Blue Shield of Massachusetts
    Foundation by Abt Associates, October 2017
36. “Understanding Billing Restrictions for Behavioral Health Providers”, School of Public
    Health, University of Michigan, Behavioral Health Workforce Research Center,
    November 2016
37. U.S. Department of Health and Human Services Substance Abuse and Mental Health
    Services Administration “Report to Congress on the Nation’s Substance Abuse and
    Mental Health Workforce Issues”, January 24, 2013
38. Department of Health and Human Services Centers for Medicare and Medicaid Services,
    Medicare Learning Network, “Mental Health Services”, January 2015
39. https://www.supremecourt.gov/opinions/15pdf/15-7_a074.pdf
40. Proposed Sixth Amended Complaint (Filed 2/21/18) United States of America and
    Commonwealth of Massachusetts ex rel. Julio Escobar and Carmen Correa,
    Administratrix of the Estate of Yarushka Rivera v. Universal Health Services, Inc., UHS
    of Delaware, Inc., and HRI Clinics, Inc. 11-CV-11170-DPW


                                           2
  Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 33 of 48

                                   APPENDIX A

41. Complaint in Intervention of the Commonwealth of Massachusetts (Filed 4/10/17) United
    States of America and Commonwealth of Massachusetts ex rel. Julio Escobar and
    Carmen Correa, Administratrix of the Estate of Yarushka Rivera v. Universal Health
    Services, Inc., UHS of Delaware, Inc., and HRI Clinics, Inc. 11-CV-11170-DPW
42. https://www.bostonglobe.com/lifestyle/health-wellness/2013/06/19/arbour-mental-health-
    clinics-cited-for-unlicensed-and-improperly-supervised-therapi...
43. https://www.bostonglobe.com/business/2018/09/06/lawrence-clinic-sues-state-officials-
    over-suspension-medicaid-payments/bv5YpX576Y5BO8bEXCz...
44. https://www.beckershospitalreview.com/finance/masshealth-made-193m-improper-or-
    questionable-payments-for-behavioral-health-services-audit-finds...
45. Deposition Transcript of Edward J. Keohan, Jr. (July 26, 2018); Exhibits #1-#33
46. Deposition Transcript of John D. Fletcher (July 23, 2018); Exhibits #1-#30
47. Deposition Transcript of Michael Gaudet (August 1, 2018); Exhibits #1-#17
48. Deposition Transcript of Mark Deasy (July 31, 2018); Exhibits #1-#3
49. Deposition of Julie I. Fine (September 13, 2018); Exhibits #1-#4
50. Deposition Transcript of Erin Lebel (May 15, 2018); Exhibits #19-#21
51. Deposition Transcript of Joel Teeven (June 19, 2018); Exhibits DPH #1-#18
52. Deposition Transcript of Sherman Lohnes (June 19, 2018); Exhibits DPH #1-#18
53. Deposition Transcript of Christopher Counihan (July 16, 2018); Exhibits #1-#25
54. Deposition Transcript of Stephanie Jordan Brown (July 30, 2018); Exhibits #1-#30
55. https://www.healthcare.gov/medicaid-chip/medicaid-expansion-and-you/
56. Brief Summaries of Medicare & Medicaid, Title XVIII and Title XIX of the Social
    Security Act, Office of the Actuary, Centers for Medicare and Medicaid Services,
    Department of Health and Human Services, November 1, 2009
57. https://www.mass.gov/orgs/executive-office-of-health-and-human-services
58. https://www.mass.gov/orgs/department-of-public-health
59. https://www.mass.gov/topics/masshealth
60. https://www.mass.gov/service-details/masshealth-coverage-types-for-individuals-and-
    families
61. https://www.masspartnership.com/provider/CredentialingCriteria.aspx
62. https://www.masspartnership.com/member/CoveredServices.aspx
63. https://myemail.constantcontact.com/Breaking-Beacon-Audit-Activity-Suspended-
    Effective-Immediately.html?
64. https://www.naswma.org/page/SupervisionFAQs
65. https://www.mamhca.org/breaking-beacon-audit-activity-suspended-effective-
    immediately
66. Current Procedural Terminology, Professional Edition, Years 2005-2011
67. HCPCS Level II, Expert Version, Years 2005-2011
68. U.S. Department of Health and Human Services CMS Financial Report for Fiscal Year
    2007
69. U.S. Department of Health and Human Services Fiscal Year 2010 Office of Inspector
    General Justification of Estimates for Appropriations Committees, Medicare Integrity
    Section

                                          3
  Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 34 of 48

                                  APPENDIX A

70. www.cms.gov A/B MAC Jurisdictional Maps
71. Department of Health and Human Services Office of Inspector General Collection Status
    of Medicare Overpayments Identified by Program Safeguard Contractors; May 2010
72. http://www.namfcu.net/mfcu-information.php
73. http://www.mass.gov/ago/bureaus/hcfc/the-medicaid-fraud-division/
74. https://www.merriam-webster.com/dictionary/log
75. MassHealth Billing Guide for the CMS-1500, Executive Office of Health and Human
    Services, MassHealth, June 2016
76. https://www.mass.gov/auditor/lists/all-audit
77. https://www.medicaid.gov/about-us/program-history/index.html
78. http://help.workworldapp.com/wwwebhelp/medical_assistance_in_massachusetts_overvie..
79. https://www.mass.gov/topics/executive-branch
80. Beacon Health Options, “Merger/Rebranding Provider Frequently Asked Questions”,
    Revised 4/28/2016
81. www.masspartnership.com (Value Options)
82. https://www.masspartnership.com/About/index.aspx
83. https://www.nhcaa.org
84. “Massachusetts Statewide Records Retention Schedule”, Quick Guide, Schedule Number
    06-18 (Updated from the Massachusetts Statewide Agency Records Retention Schedule
    Database, June 2018, Revised July 2018
85. Federal Register, Volume 76, No. 22, February 2, 2011, Part II, Department of Health
    and Human Services, Centers for Medicare & Medicaid Services
86. U.S. Department of Health and Human Services, Substance Abuse and Mental Health
    Services Administration, “Report to Congress on the Nation’s Substance Abuse and
    Mental Health Workforce Issues”, January 24, 2013
87. Commonwealth of Massachusetts Executive Office of Health and Human Services
    Department of Mental Health, “Resource Guide to Emergency Services Programs”, May
    2013
88. Centers for Medicare and Medicaid Services, MLN Matters#SE0441
89. Practice Perspectives, “Incident to Billing for Clinical Social Workers”, National
    Association of Social Workers, Spring Issue 2018
90. Centers for Medicare and Medicaid Services, Medicare Learning Network, ICN 901623,
    October 2016
91. Expert Report of Dr. Nicole Christian-Brathwaite, MD, Dated September 25, 2018,
    Signed October (23rd or 25th), 2018




                                         4
     Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 35 of 48

                                      APPENDIX B

                      Christina Melnykovych, BS, RHIA, CFE, AHFI
                        Expert Testimony Within Past Four Years




USA ex rel. Thomas v. Chun (Case No.:8:11-cv-583-T-23-TBM) (D. Florida 2013)
Deposition

Roderick J. Sawyer, M.D. vs. St. Vincent Medical Group, Inc. and The Care Group Heart
Hospital (Cause No: 49D03-1208-PL-032513) (Indiana) (2015/2016)
Deposition & Trial

United States ex rel. Anita C. Salters v. American Family Care, Inc. (5:10-CV-2843-LSC)
(Northern District of Alabama 2017)
Deposition

Nix Community General Hospital, LLC, et al. v. Community General Hospital of Dilly, Texas,
Inc. et al. (Cause No. 2015CI02459) (37th Judicial District, Bexar County, Texas 2017)
Deposition

Lorena Armijo et al. v. ILWU-PMA Welfare Plan et al. (Case No. 2:15-cv-1403) (United States
District Court Central District of California – Western Division 2017)
Deposition
    Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 36 of 48

                                          APPENDIX C

                 CHRISTINA M. MELNYKOVYCH, BS, RHIA, CFE, AHFI
                         7320 N. La Cholla Boulevard, Suite 154-306
                                     Tucson, AZ 85741
                                    520-219-0602 (work)
                             ChristinaM@codingcontinuum.com
_____________________________________________________________________________________

EXPERIENCE:

CODING CONTINUUM, INC., Tucson, AZ                                                        2000-
President & CEO

UNIVERSITY MEDICAL CENTER, Tucson, Arizona                                                 1992 - 2000
Director, Health Information & Outcomes Management
Directed operations of Health Information, Patient Financial Services, Quality Improvement, Case and
Disease Management departments in 365-bed university affiliated teaching facility with associated
outpatient clinics. Management of 130 FTEs, including program director, six managers, coding
compliance staff. Areas of responsibility included Patient Financial Services, Transcription Services,
Coding & Abstracting, Files, Cancer Registry, Quality Improvement, Data Management, Utilization
Review, Case Management, Disease Management and Social Services.

•    Developed Coding Compliance Program to address coding in following venues: Inpatient coding,
     outpatient services and hospital-based physician office practices
•    Active member of APC Steering Committee and Chairman of UB-92 Committee designed to address
     organizational data flow from point of patient entry into system to billing and receipt of payment
•    Member of Corporate Compliance Committee. Designated point of contact for Health Services
     Advisory Group and Hospital Liaison for 6th Scope of Work/PEPP program
•    Developed denial management program to address claims edits/denials
•    Met or exceeded JCAHO and other regulatory requirements during 1993, 1996, and 1999 surveys.
     Center of Excellence designation for Improving Organizational Performance
•    Prepared and administered annual operating and capital budgets totaling $5 million
•    Actively participated in continuous improvement teams reviewing organizational information systems
     and patient assessment standards
•    Member Quality Review Committee
•    Project leader and coordinator for DRG Options program


KING COUNTY MEDICAL BLUE SHIELD, Seattle, WA                                             1990 - 1992
Vice President, Medicare
Administered Part B Medicare contract for Washington State, including processing of 8.6 million claims.
Directed activities of 250+ FTEs, including five directors and Medical Director. Oversight of nine
subcontractor locations and shared system maintenance and processing contract with State of Montana.
Areas of responsibility included Claims Processing, Program Integrity (Fraud & Abuse), Appeals, Fair
Hearings, Provider Relations, Medicare Secondary Payer, Adjustments, Medical/Utilization Review,
Coverage and Medicare IT.

•    Assumed prime contractor responsibilities from previous contractor with no cessation of services
     statewide
•    Developed organizational structure and processes, resulting in improved performance as first year
     contractor. Received letter of commendation from HCFA (CMS) regarding first year contractor
     transition success
    Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 37 of 48

                                            APPENDIX C

CHRISTINA M. MELNYKOVYCH
EXPERIENCE cont’
King County Medical Blue Shield
Vice President, Medicare
Page 2


•    Prepared and administered Medicare and corporate budgets of $17.3 million, including $1.7 million in
     productivity investment monies
•    Improved administrative and operational performance as first year contractor, resulting in contract
     renewal for FY '92 and FY '93
•    Dissolved six subcontractor sites, successfully transferring responsibilities to prime contractor location
     during 90 day period


VALLEY MEDICAL CENTER, Renton, Washington                                                 1987 - 1990
Director, Medical Records and Patient Accounts
Directed operations of Medical Records and Patient Accounting departments in 303-bed acute care
facility. Managed 90 staff, including five supervisors, seven leads and quality control manager.

•    Met or exceeded JCAHO and other regulatory requirements
•    Negotiated and administered contract for Emergency Department transcription services
•    Negotiated acquisition and installation of automated systems, including PC-based release of
     information system, Medicus encoder, abstractor and ad hoc reporter with successful interfaces to
     ADT, Casemix and HFC/AMEX systems; Learned Mahn; Lanier VoiceWriter dictation system
•    Prepared and administered operating budgets totaling $2 million
•    Reduced A/R from 93 to 72 days
•    Disseminated DRG and practice pattern information to medical staff, administration and ancillary
     departments
•    Served as primary/designated contact for PRO for all DRG and billing-related audits


V.A. MEDICAL CENTER, Seattle, WA                                                          1984 - 1987
Chief, Medical Information Section
Directed operation of Medical Information Section in 488-bed university affiliated teaching facility with
associated 60-bed SNF and outpatient clinics. Managed 53 FTEs, including assistant chief, staff RRA and
two supervisors.

EDUCATION:

University of Kansas
Bachelor of Science
Health Information Management
1982

Rockhurst College
Bachelor of Arts
Political Science/History
1978

Current Certifications: Registered Health Information Administrator (1982-present)
                        Certified Fraud Examiner (2015)
                        Accredited Healthcare Fraud Investigator (2016)
  Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 38 of 48

                                        APPENDIX C

CHRISTINA M. MELNYKOVYCH
RESUME cont’
Page 3

PROFESSIONAL AFFILIATIONS:

American Health Information Management Association
Arizona Health Information Management Association
American Academy of Professional Coders
Health Care Compliance Association
Association of Certified Fraud Examiners
National Health Care Anti-Fraud Association
WBL (Women Business Leaders in Health Care)
American Association of Healthcare Administrative Management

PUBLICATIONS:

Modern Healthcare: Interview
Briefings on APCs
Radiology News
American Healthcare Radiology Administrators Link Coding Q&A
HcPRO APC Answer Letter Advisory Board Member/Contributor

AWARDS:

Mentorship Award, 2000: Arizona Health Information Management Association
Certificate of Excellence, 2000: Health Services Advisory Group

OTHER:

Speaker: Emergency Conference on APCs, Washington, DC; PPS & APCs; Chicago, Ill. ; APC
Conference, Las Vegas, Nevada & St. Petersburg, Florida; American Healthcare Radiology Administrators
(AHRA) Changing Workforce conference, Phoenix, Arizona; California Coalition of Nurse Practitioners,
San Diego, California; HFMA San Diego Chapter Conference, San Diego, California
                                                                   Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 39 of 48
                                                                                                                                                                                                 EXHIBIT 1
                                                          Office of the Secretary of Health and Human Services
                                                                                   Executive Office of
                                                                                   Health and Human
                                                                                        Services

                                                                                      Office of the
                                                                                 Secretary of Health and
                                                                                    Human Services


      Department of                    Executive Office of            Office of Children,       Office of Disabilities     Office of Health        Office of Medicaid
    Veterans’ Services                    Elder Affairs               Youth, and Family          and Community                 Services            (Division of Medical
                                                                           Services                   Services                                         Assistance)

                                                                     Department of Social        Department of Mental    Department of Mental         MassHealth          MassHealth Health
                                                                           Services                  Retardation                Health                                         Plans


                                                                         Department of             Massachusetts          Department of Public                              Massachusetts
                                                                     Transitional Assistance      Commission for the            Health                                     Behavioral Health
                                                                                                       Blind                                                              Partnership (MBHP)

                                                                                                   Massachusetts         Division of Health Care                           Managed Care
                                                                     Department of Youth         Commission for the                                                       Organization Plans
                                                                                                                           Finance and Policy
                                                                          Services                Deaf and Hard of                                                             (MCO)
                                                                                                      Hearing
                                                                                                                                                                           Accountable Care
                                                                     Office of Refugees and        Massachusetts                                                           Partnership Plan
                                                                           Immigrants              Rehabilitation                                                               (ACO)
                                                                                                    Commission
                                                                                                                                                                              Primary Care
                                                                                                  Soldier’s Home in                                                       Clinician (PCC) Plan
                                                                                                      Chelsea

Data Sources:                                                                                                                                                             Primary Care ACO
http://budget.digital.mass.gov/bb/h1/fy10h1/brec10/dpt/hcehs.htm                                  Soldier’s Home in                                                             Plan
https://www.mass.gov/orgs/masshealth                                                                   Holyke
https://www.sec.state.ma.us
                                                                                                                                                                                 CODING CONTINUUM, INC.
                                                                       Case 1:11-cv-11170-DPW Document 231-1 Filed 02/12/19 Page 40 of 48
                                                                                                                                                                                             EXHIBIT 2
                                                                          Office of the Secretary of Housing and Economic Development
                                                                                               Executive Office of
                                                                                              Housing and Economic
                                                                                                  Development

                                                                                                    Office of the
                                                                                              Secretary of Housing and
                                                                                               Economic Development


 Department of             Massachusetts               Office of          Mass Permit   Office of Policy     Massachusetts      Department of     Division of   Division of          Division of
 Housing and                 Office of              Consumer Affairs      Regulatory     and Planning          Marketing     Telecommunications     Banks       Insurance            Standards
  Community                  Business                and Business           Office                            Partnership         and Cable
 Development               Development                Regulation



                                                        Division of
                                                       Professional
                                                        Licensure




Data Sources:
http://budget.digital.mass.gov/bb/h1/fy18h1/brec_18/dpt_18/hceed.htm
https://www.mass.gov/orgs/division-of-professional-licensure


                                                                                                                                                                              CODING CONTINUUM, INC.
                                                                                      Case 1:11-cv-11170-DPW Document         231-1
                                                                                                             Consolidated Provider          Filed 02/12/19 Page 41 of 48
                                                                                                                                   Information*                                                                                                                                                                                                EXHIBIT 3A




    Relevant Time Frame: 7/1/2005 to 7/1/2011
                                                            Data Sources*:            Attachment A (J. Fletcher Exhibit 3)
                                                                                      Clinicians who were mentioned in E. Keohan Exhibit 20 (MH006531)
                                                                                                                                                                                                                                    Clinicians with less than 5 years of
                                                                                      Clinicians who were mentioned in E. Keohan Exhibit 18 (HRI0024514)                                                                          experience (according to Attachment A).

                                                                                                                                                            License                           Work Status                                   Clinical Experience (Yrs.)
                                                                                                                                                                                      PT/FT/
                                                  1
              Name         Dates of Employment                 Job Title                         Job Title                                                                           PD/UNK      PT/FT/PD/UNK
                                                                                                                                                                                                                                                             2               3
           (First, Last)        (Start, End)                (Interrogatory)                (E. Keohan Exh. 20)           Degree/Yr. Obtained     Type       Start Date   End Date    (Interr.)   (E.K. Exh. 20)       Bilingual    Prior (Yrs.)     Arbour       Combined                             License information/Comments

                                                            Center Director                                                                      LCSW          Unk.      10/1/1994                                                                                               Licensed Certified Social Worker Unk. - 10/1/1994
     E.            Keo.     1/9/2001   12/31/2011             Clinician                  Clinic Director/Supervisor       MSW         1991       LICSW       5/3/1994     Present      Unk.       FT                                   10y          10y, 11m      20y, 11m       LICSW 5/3/1994 - Present

    Licensed Clinicians - LICSW

     D.           Amo.     10/1/2008   12/31/2011          Clinical Therapist            Family & Adult Counseling        MSW         1977       LICSW      12/20/1982   Present        FT        PT        >20 Hr.                    31y           3y, 2m        34y, 2m       LICSW 12/20/1982 - Present

     A.            Cab.    6/13/1994   6/23/2011         Clinical Social Worker          Adult & Group Counseling         MSW      1975/1977     LICSW       8/25/1980   Present       Unk.       FT                     Y             14y          17y, 0m          31y         LICSW 08/25/1980 - Present

     R.            Cho.    12/5/1994   4/19/2006         Clinical Social Worker                                           MSW         1979       LICSW      10/20/1982   10/1/2012      PT                                             15y          11y, 4m        36y, 4m

     N.            Gin.     8/3/1992   6/23/2011                Clinician                                                 MSW         1975       LICSW       6/8/1981    Present       Unk.                                            16y          18y, 10m      34y,10m        LICSW 6/8/1981 - Present

                                                                                                                                                  LSW        1/2/1985    10/1/1990                                                                                               LSW 1/2/1985 - 10/1/1990
                                                                                                                          BSW         1984       LCSW       12/13/1998   10/1/1994                                                                                               Licensed Certified Social Worker 12/13/1998 - 10/1/1994
     E.            Kah.      1993      6/23/2011           Clinical Therapist                Adult Counseling             MSW         1988       LICSW       2/9/1994    10/1/2016      PT        PT        >10 Hr.                    9y           17y, 5m        26y, 5m       LICSW 2/9/1994 - 10/01/2016


                                                                                                                                                 LICSW       9/8/1986    10/1/2016                                                                                               LICSW 9/8/1986 - 10/1/2016
      J.           San.    9/20/2005   6/23/2011           Clinical Therapist                Adult Counseling             MSW         1983     (CA) LCSW    10/29/1997   6/30/2015     Unk        PT        >20 Hr.                    18y           5y, 9m        23y 9m        (CA) Licensed Clinical Social Worker 10/29/1997 - 6/30/2015

     D.            Sch.    11/16/1987 12/31/2011           Clinical Therapist                Adult Counseling             MSW         1966       LICSW       8/11/1987   Present        PT        PT        >10 Hr.                    20y          24y, 1m        44y, 1m       LICSW 8/11/1987 - Present

    Licensed Clinicians - LCSW/LSWA
                  God.
     B.          (O-Bri)    6/9/2008   6/23/2011                Clinician             Child, Adult & Family Counseling    MSW         1994       LCSW        3/21/1995    Present      Unk.       FT                     Y            Unk.           3y, 0m          3y          Licensed Certified Social Worker 3/21/1995 - Present
                                                                                                                                                 LCSW         4/3/2013   3/28/2017                                                                                               Licensed Certified Social Worker 4/3/2013 - 3/28/2017
                                                                                                                                                 LICSW       3/28/2017    Present                                                                                                LICSW 3/28/2017 - Present
     K.            Lou.     9/6/2006     7/2011                   Unk.                                                    MSW         2007         RN        6/29/2016    Present      Unk.                                            9y            4y, 9m        13y, 9m       RN 6/29/2016 - Present
                                                                                                                           MS         1990
                                                                  Intern                                                  MPA         2002                                                                                             9m.
      J.           Kar.    3/26/2008   12/31/2011        Clinical Social Worker          Child & Adult Counseling         MSW         2009       LCSW        8/21/2009    Present       PT        PT        >10 Hr.                (Internship)      3y, 9m        4y, 6m        Licensed Certified Social Worker 8/21/2009 - Present


     AM.           Mar.     2/1/1991   12/31/2011                 Unk.                                                    MSW      1984/1985     LCSW        3/8/1982     Present      Unk.                                           Unk.          20y, 10m       20y, 4m       Licensed Certified Social Worker 3/8/1982 - Present
                                                                                                                          BSW        1998
      L.           Lev.    10/21/2004 12/31/2011                Clinician                                                  MS      2003/2004     LSWA        5/18/1999    Present      Unk.                                            6y            7y, 2m        12y, 8m       LSWA 5/18/1999 - Present

     N.            Cru.     1/1/2005   12/31/2009                 Unk.                                                    M.Ed.       2004       LSWA        2/20/2009   10/1/2010     Unk.                                           Unk.          4y, 11m        4y, 11m       LSWA 2/20/2009 - 10/1/2010

    Licensed Mental Health Counselors

     A.            Bor.      Unk.      12/31/2011          Clinical Therapist                                              MA         1993       LMHC        10/6/1997   Present        PT                                             6y             Unk.           6y          LMHC 10/06/1997 - Present
                                                                 Intern
      L.           Cof.    12/9/2002   12/31/2011              Counselor                                                   MA         2000       LMHC        3/24/2006   Present        PT                                             3y            9y, 0m          12y         LMHC 03/24/2006 - Present
                            6/2002     9/15/2008                 Intern                                                                                                                Unk.                                            2y            6y, 3m        8y, 3m
                                                                                                                                                  LMHC      10/26/2005   Present                                                                                                 LMHC 10/26/2005 - Present
     E.            Pau.    9/15/2008   12/31/2011     Clinician Clinical Supervisor                                        MA         2002     (NH) LCMHC   10/15/2004   Present       Unk.                                          8y, 3m          3y, 3m        11y, 6m       (NH) LCMHC 10/15/2004 - Present

                                                                                                                          MA          1983
                                                                                                                         M.Ed.        1996
     C.            Sta.      Unk.         Unk.                  Clinician                                                CAGS         1998       LMHC        4/28/2006     Unk.        Unk.                                            5y             Unk.           5y          LMHC 4/28/2006




1                                                                                                                                                                                                                                                                                                                      CODING CONTINUUM, INC.
                                                                                 Case 1:11-cv-11170-DPW Document         231-1
                                                                                                        Consolidated Provider          Filed 02/12/19 Page 42 of 48
                                                                                                                              Information*                                                                                                                                                                                                   EXHIBIT 3A




    Relevant Time Frame: 7/1/2005 to 7/1/2011
                                                       Data Sources*:            Attachment A (J. Fletcher Exhibit 3)
                                                                                 Clinicians who were mentioned in E. Keohan Exhibit 20 (MH006531)
                                                                                                                                                                                                                               Clinicians with less than 5 years of
                                                                                 Clinicians who were mentioned in E. Keohan Exhibit 18 (HRI0024514)                                                                          experience (according to Attachment A).

                                                                                                                                                       License                           Work Status                                   Clinical Experience (Yrs.)
                                                                                                                                                                                 PT/FT/
                                             1
          Name         Dates of Employment                Job Title                         Job Title                                                                           PD/UNK      PT/FT/PD/UNK
                                                                                                                                                                                                                                                        2               3
       (First, Last)        (Start, End)               (Interrogatory)                (E. Keohan Exh. 20)         Degree/Yr. Obtained      Type        Start Date   End Date    (Interr.)   (E.K. Exh. 20)       Bilingual    Prior (Yrs.)     Arbour       Combined                             License information/Comments

                                                                                                                                           LSW         10/15/1996   Present                                                                                                 LSW 10/15/1996 - Present
     C.        Sut.      2/1998    12/31/2011    Outpatient Clinical Therapist    Adolescent & Adult Counseling     MS         1989       LMHC          5/1/1997    Present       Unk        PT        >10 Hr.                     11y         13y, 10m      24y, 10m       LMHC 5/1/1997 - Present
                                                            Intern                                                                                                                                                               9 mon.
     B.      Lop.***     2/1998    12/31/2011         Clinical Therapist          Adolescent & Adult Counseling    M.Ed.       2007        LMHC         7/16/2009   Present        FT        FT                     Y         (Internship)     13y, 9m        14y, 6m       LMHC 7/16/2009 - Present
                                                                                                                                                                                                                                                                            LMHC 04/24/1997 - Present
     D.       Bor.**     "1994     12/31/2011        Outpatient Clinician            Adult Family Counseling       M.Ed.       1992        LMHC         4/24/1997   Present        PT        PT        >10 Hr.      Y             3y           16y, 11m      19y, 11m       MA: School SW/School Adjustment Counselor #375459 Eff. 12/27/2017


    Licensed Clinicians - Psychologists
                                                                                                                                           (CA)
     M.       Bor.**      1995     10/6/2010                 Unk.                                                  Ph.D.       2000     Psychologist    8/31/2009    Present      Unk.                                            11y          14y, 9m        25y, 9m       (CA) Licensed Psychologist 8/31/2009 - Present


     SK.       Yar.       Unk.        Unk.            Psychologist HSP                                             Ph.D.       Unk.     Psychologist    1/2/1991     Present      Unk.                                           Unk.            Unk.          Unk.         Psychologist 1/2/1991 - Present
                                                                                                                   M.Ed.       1973
     EM.       Sha.     1/1/1997   6/23/2011          Clinical Therapist                Adult Counseling           Ph.D.       1982     Psychologist    1/5/1993     Present       PT        PT        >20 Hr.                    26y          14y, 5m        40y, 5m       Psychologist 1/5/1993 - Present


    Licensed Clinicians - Nurses and Physicians
                                                                                                                                                                                                                                                                            Physician 7/3/1975 - Present
                                                                                                                                                                                                                                                                            (NH) Physician 6/13/1977 - Present
     M.        Gat.    3/17/2008   12/31/2011            Psychiatrist                                               MD         1964      Physician      7/3/1975     Present      Unk.                                            37y           3y, 9m        40y, 9m       (VA) Physician 8/12/1974 - Present

                                                                                                                                                                                                                                                                            Physician 7/18/1990 - Present
                                                                                                                                                                                                                                                                            (NY) Physician 7/29/1960 - Present
                                                                                                                                                                                                                                                                            Board Cert. in Adult Psychiatry & Neurology 1969
                                                                                                                                                                                                                                                                            General Cert. in Psychiatry & Subspecialty in Child & Adolescent Psychiatry
     M.        Har.    3/17/2008   12/31/2011            Psychiatrist                                               MD         1959      Physician      7/18/1990    Present      Unk.                                            41y           3y, 9m        44y, 9m       1973
                                                                                                                                                                                                                                                                            Physician 9/18/1958- 5/28/2015
     N.        Sid.    3/17/2008   12/31/2011            Psychiatrist                                               MD         1953      Physician      9/18/1958   5/28/2015     Unk                                            Unk.           3y, 9m        3y, 9m        Board Cert. in Psychiatry certified on 3/30/1960
                                                                                                                                                                                                                                                                            Physician 8/7/1981 - Present
     P.        Hil.       Unk.        Unk.                   Unk.                                                   MD         1972      Physician      8/7/1981     Present      Unk.                                           Unk.            Unk.          Unk.         Board Cert. in Psychiatry & Neurology & General Cert. in Psychiatry 1992
                                                                                                                                                                                                                                                                            RN 12/31/1959 - 6/22/2016
                                                                                                                   BSN         1982         RN         12/31/1959   6/22/2016                                                                                               PCNS 12/31/1959 - 6/22/2016
     E.        Pet.     12/1996    12/31/2011                 NP                                                   MSN         1984        PCNS        12/31/1959   6/22/2016     Unk.                                            22y          15y, 0m          27y         (NH) RN 2/16/1996 - 6/22/1997

                                                                                                                                                                                                                                                                            (MI) Lic/Reg. Masters Ltd. Psychologist 10/1/1980 - 8/31/2012
                                                                                                                    MA         1980                                                                                                                                         (NH) RN 11/23/2010 - Present
                                                                                                                    MD         1986       LMHC          6/20/2006   Present                                                                                                 (RI) RN-Temp 11/17/2010 - 2/15/2011
                                                                                                                   CAGS        2004        RN            2/6/2008   Present                                                                                                 (RI) RN 1/10/2011 - 3/1/2014
     R.        Lov.    6/15/2011   12/31/2011                 NP                                                  BSN/MS       2009        CNP         12/28/2009   Present       Unk                                             17y             6m          17y, 6m       (RI) NP 12/15/2011 - 3/1/2013
                                                                                                                    BS         1988
                                                                                                                    BS         1993        RN           10/1/1993    Present                                                                                                RN 10/1/1993 - Present
      T.       Fer.    7/31/2009   12/31/2011                 NP                                                    MS         2008        CNP         11/20/2008    Present       PT                                            Unk.           2y, 5m        2y, 5m        CNP 11/20/2008 - Present
                                                                                                                                                                                                                                                                            (NH) RN 1/17/2001 - 10/31/2006
                                                                                                                    BS         1991        RN           7/26/1994    Present                                                                                                Cert. Nurse Aide 7/26/2001 - Present
     M.        Ort.    2/26/2007   1/24/2013                RN/NP                                                  MSN         2005        CNP          7/26/1994    Present                                                      6y           5y, 10m       11y, 10m       Cert. Nurse Aide 11/23/2015 - 11/23/2017




2                                                                                                                                                                                                                                                                                                                  CODING CONTINUUM, INC.
                                                                                          Case 1:11-cv-11170-DPW Document         231-1
                                                                                                                 Consolidated Provider          Filed 02/12/19 Page 43 of 48
                                                                                                                                       Information*                                                                                                                                                                                             EXHIBIT 3A




    Relevant Time Frame: 7/1/2005 to 7/1/2011
                                                                Data Sources*:            Attachment A (J. Fletcher Exhibit 3)
                                                                                          Clinicians who were mentioned in E. Keohan Exhibit 20 (MH006531)
                                                                                                                                                                                                                                       Clinicians with less than 5 years of
                                                                                          Clinicians who were mentioned in E. Keohan Exhibit 18 (HRI0024514)                                                                         experience (according to Attachment A).

                                                                                                                                                               License                           Work Status                                    Clinical Experience (Yrs.)
                                                                                                                                                                                         PT/FT/
                                                      1
              Name            Dates of Employment                  Job Title                         Job Title                                                                          PD/UNK      PT/FT/PD/UNK
                                                                                                                                                                                                                                                                 2               3
           (First, Last)           (Start, End)                 (Interrogatory)                (E. Keohan Exh. 20)            Degree/Yr. Obtained      Type    Start Date   End Date    (Interr.)   (E.K. Exh. 20)       Bilingual    Prior (Yrs.)      Arbour       Combined                            License information/Comments


    Masters Level Clinicians
                               9/2009        5/2010                  Intern                                                                                                                                                                6y            0y, 7m        6y, 7m
     M.          Rai-Q***      5/2010      12/31/2011               Clinician                                                   MA          2010       None                               Unk.                                          6y, 7m           1y, 6m        8y, 1m        Waiver requested by E. Keohan or M. Gaudet

     B.            Pol.          Unk.      6/10/2011                Clinician                                                   MS          2010       None                               Unk.                                             6y             Unk.           6y

    Masters Level Clinicians - Full Time
                                                                                                                                MS          1997
     D.            Fio.       11/1/2010    12/31/2011     Outpatient Clinical Therapist      Adult & Family Counseling         Ph.D.        2003       None       N/A         N/A          PT        FT                     Y             10y            1y, 1m        11y, 1m
                                                                                                                                MS          1999                                                                                                                                     LSWA 9/29/1998 - 10/1/2002
     A.            Fuc.       11/24/2008 12/31/2011                 Clinician                Child & Adult Counseling          Ph.D.        2003      LSWA      9/29/1998   10/1/2002      FT        FT                     Y              9y            3y, 1m        12y, 1m       Waiver requested by E. Keohan or M. Gaudet

     R.            Bet.        4/4/2011    12/31/2011          Clinical Therapist                Adult Counseling              MSW          2009      PR-MSW    7/10/2007   7/9/2011       FT        FT                     Y              6y           0y, 8m         6y, 8m        PR Trabajador Social Provisional 07/10/2007 - 07/09/2011
                   Coo.
     Y.           (Rig.)      5/14/2008    12/31/2011          Clinical Therapist         Child, Adult & Family Counseling     MSW          2007       None       N/A         N/A          FT        FT                     Y              3y           3y, 7m         6y, 7m

                          4
     C.           Guz.        10/29/2007   6/26/2009           Clinical Therapist                Adult Counseling              MSW          1999      PR-MSW    11/9/2004     Unk.        Unk.       FT                     Y              9y           1y, 7m         10y, 7m       PR Trabajador Social Permanente 11/9/2004
                                                                     Intern
     M.            Per.        8/4/2004    12/31/2011               Clinician             Child, Adult & Group Counseling      MSW          2005       None       N/A         N/A         Unk.       FT                     Y        1y (Internship)    7y, 4m         8y, 4m

                   Bir.       5/19/2008     3/1/2011           Intake Coordinator                                                                                                                                                         Unk.           2y, 9m        2y, 9m
     S.           (Bur.)       3/1/2011    12/31/2011          Clinical Therapist          Adolescent & Adult Counseling        MA          2008       None       N/A         N/A          FT        FT                                 2y, 9m           0y, 9m        3y, 6m
                                                                     Intern
      L.           DiN.        9/1/2007    12/31/2011     Outpatient Clinical Therapist    Adolescent & Adult Counseling        MA          2009      LMHC      7/17/2018    Present       PT        FT                                    4y            4y, 3m        8y, 3m        LMHC 7/17/2018 - Present
                                                                                                                                                                                                                                                                                     BA from University of Puerto Rico (1980)
                                                                     Intern                                                                                                                                                                                                          MA University of Phoenix (2005)
     M.            Gon.       8/19/2008    6/23/2011                Clinician                    Adult Counseling               MA          2005       None       N/A         N/A         Unk.       FT                     Y              1y           2y, 10m        3y, 10m       Waiver requested by E. Keohan or M. Gaudet


     N.          Fon.**
               (Fon. Zab.)                                                                     Adult, Family & Group           M.Ed.        1986
               (Fon. Zeb.)      1994       8/22/2011           Clinical Therapist                   Counseling               Ph.D. Can.     Unk.       None       N/A         N/A          FT        FT                     Y              15y          16y, 7m        31y, 7m       Ph.D. Candidate (Boston University)
                                                                                                                                                                                                                                          15m
     G.           Joh.*        8/1/2009    6/23/2011           Clinical Therapist          Adolescent & Adult Counseling       M.Ed.        2009       None       N/A         N/A         Unk.       FT                               (Internship)      1y, 10m        3y, 1m
                              7/29/2003    10/3/2004             FFS Clinician                                                                                                                                                            20y            1y, 2m        21y, 2m
                              10/4/2004       Unk.           Program Coordinator
                                Unk.       7/29/2011          Outpatient Clinician                                                                                                        FT
                                                                                                                                                                                                                                        21y, 2m          6y, 9m       27y, 11m
      D.         Tow.****                                                                                                      M.Ed.      8/2/1987                                        PT
     (L.)                     7/30/2011    12/31/2011            PHP Clinician                                                 CAGS         1989       None       N/A         N/A         PD         FT                     Y          27y, 11m          0y, 5m        28y, 4m

    Part Time Master's Level Clinicians
                                                                     Intern
     S.            Adi.        9/5/2005    12/31/2011          Clinical Therapist          Adolescent & Adult Counseling       MSW          2006       None       N/A         N/A          PT        PT        >10 Hr.                     3y            6y, 3m        9y, 3m
                                                                   Intern
     R.            Cab.       3/19/2007    12/31/2011            PHP Director                    Adult Counseling              M.Ed.        2008      LMHC     10/21/2011    Present      Unk.       PT        >10 Hr.      Y              5y            4y, 9m        9y, 9m        LMHC 10/21/2011 - Present
                                                                     Intern
     R.            Cru.       3/10/2008    12/31/2011          Clinical Therapist                Adult Counseling              M.Ed.        2008      LSWA      5/31/2016    Present       PT        PT        >10 Hr.      Y             11y            3y, 9m        14y, 9m       LSWA 5/31/2016 - Present
                                                                                              Adult & Family Outreach
      J.          Esp.*        1/1/2009    12/31/2011 Adolescent & Adult Counselor                   Counseling                MSW        1996/1997    None       N/A         N/A          PT        PT        >10 Hr.      Y             10y           2y, 11m       12y, 11m




3                                                                                                                                                                                                                                                                                                                          CODING CONTINUUM, INC.
                                                                                 Case 1:11-cv-11170-DPW Document         231-1
                                                                                                        Consolidated Provider          Filed 02/12/19 Page 44 of 48
                                                                                                                              Information*                                                                                                                                                                                                     EXHIBIT 3A




    Relevant Time Frame: 7/1/2005 to 7/1/2011
                                                          Data Sources*:         Attachment A (J. Fletcher Exhibit 3)
                                                                                 Clinicians who were mentioned in E. Keohan Exhibit 20 (MH006531)
                                                                                                                                                                                                                              Clinicians with less than 5 years of
                                                                                 Clinicians who were mentioned in E. Keohan Exhibit 18 (HRI0024514)                                                                         experience (according to Attachment A).

                                                                                                                                                      License                           Work Status                                   Clinical Experience (Yrs.)
                                                                                                                                                                                PT/FT/
                                                   1
              Name          Dates of Employment               Job Title                     Job Title                                                                          PD/UNK      PT/FT/PD/UNK
                                                                                                                                                                                                                                                       2               3
           (First, Last)         (Start, End)              (Interrogatory)            (E. Keohan Exh. 20)         Degree/Yr. Obtained     Type        Start Date   End Date    (Interr.)   (E.K. Exh. 20)       Bilingual    Prior (Yrs.)     Arbour       Combined                             License information/Comments

                                                                                                                   M.Ed.        1970
                                                                                                                    MA          1970
     A.            Nin.      10/1993     7/18/2011            Clinician                  Adult Counseling          Ph.D.        1977      None           N/A         N/A         Unk.       PT        >20 Hr.      Y             12y          17y, 8m        29y, 8m
                                                                                     Child & Family Outreach
     N.            Ort.      3/2010      12/31/2011        Psychotherapist                  Counseling             M.Ed.        1996      None           N/A         N/A         Unk.       PT        >20 Hr.      Y             5y            1y, 8m        6y, 8m

      J.           Rig.*    11/4/2004    6/23/2011        Clinical Therapist      Adolescent & Adult Counseling     MS          2002      None           N/A         N/A         Unk.       PT        >20 Hr.      Y             10y           6y, 7m        16y, 7m

    Masters Degree Graduates within 24 Months
                                                                Intern            Masters Degree Grad. Within
      J.           Gon.     2/12/2010    6/23/2011        Clinical Therapist                 24m                    MS          2011      LMHC         4/2/2015     Present       FT        FT                     Y             5y            1y, 4m        6y, 4m        LMHC 4/2/2015 - Present
                                                                                  Masters Degree Grad. Within
                                                                                             24m
     N.            Mer.     10/16/2009   6/23/2011              Intern                 Adult Counseling             MS        2010/2011   None           N/A         N/A         Unk.       PT        >10 Hr.                    9y            1y, 8m        10y 8m        MS - Licensed Mental Health Counseling [sic]


    2nd Year Masters Degree Interns
                                                                                                                    BA          2004
     S.          Her.-L.    7/18/2011    12/31/2011             Intern           2nd Year Masters Degree Intern   MA Can.       Unk.      None           N/A         N/A         Unk.                              Y             1y            0y, 5m        1y, 5m        MA (Candidate)
                                                                                                                   M.Ed.        2004                                                                                                                                       New Hampshire Experienced Educator Certificate 5/6/2016 - 7/1/2019
     E.          Hid.****   7/11/2011    12/31/2011             Intern           2nd Year Masters Degree Intern    CAGS         Unk.      None           N/A         N/A         Unk.                              Y             10y           0y, 5m        10y 5m        New Hampshire School Counselor Endorsement 5/6/2016 - 7/1/2019

     E.            Loo.     11/25/2009 12/31/2011               Intern           2nd Year Masters Degree Intern M.Ed. Can.      2011      None           N/A         N/A         Unk.                                            2y            2y, 1m        4y, 1m        M.Ed. (Candidate)
                                                                Intern
     M.            Lop.     9/20/2010    12/31/2011    Masters Level Counselor   2nd Year Masters Degree Intern    M.Ed.        Unk.      None           N/A         N/A         Unk.                              Y             Unk           1y, 3m        1y, 3m
      E.                                                        Intern
     (H.)          Mat.       Unk.          Unk.          Clinical Therapist     2nd Year Masters Degree Intern     MA          2011      None           N/A         N/A         Unk.                              Y            Unk.            Unk.          Unk.         E. Keohan Exhibit 20 denotes this intern is graduating in 8/2011.
                                                               Intern
      J.           Nun.     3/23/2011    12/31/2011          Counselor           2nd Year Masters Degree Intern     MS          2012      LMHC         9/30/2014    Present      Unk                               Y             10y           0y, 9m        10y, 9m       Obtained License after employment at Arbour

    Interns

      J.          Ort-B.      Unk.          Unk.                Intern                                              MSW         Unk.      LCSW         9/11/1995   10/1/1998    Unk.                                            Unk.            Unk           Unk.         Licensed Certified Social Worker 9/11/1995 - 10/1/1998

      C.           Tre.       Unk.          Unk.                Intern                                              MSW         2005      None                                   Unk.                                           Unk.            Unk           Unk.
     RE.
     (E.)          Wit.      8/2006         Unk.                Intern                                              MSW         2007      None                                   Unk.                                           Unk.            Unk.          Unk.         Last date (11/19/2007) on Exhibit 67 of J. Fletcher Exhibit 3, Attachment A.

     D.            Cas.      1/1/2005    12/31/2009             Intern                                              MA          Unk.      LSWA         5/24/1999   10/1/2000     Unk.                                           Unk.          4y, 11m        4y, 11m


     M.            Wis.       Unk.          Unk.              MA Intern                                           MA Intern     Unk.      Unk.                                   Unk.                                           Unk.            Unk.          Unk.


     A.            Rou.       Unk.          Unk.                Intern                                             M.Ed.        2010      LMHC         3/29/2013    Present      Unk.                                           Unk.            Unk.          Unk.         LMHC 3/29/2013 - Present
                                                                                                                   M.Ed.        1990
     E.            Cas.      1/1/2005    12/31/2009             Intern                                              MS          2008      LMHC         7/7/2010     Present     Unk.                                            Unk.          4y, 11m        4y, 11m       LMHC 07/07/2010 - Present (After Employment at Arbour)


     M.            Kni.       Unk.       7/15/2009              Intern                                            Masters       Unk       None                                   Unk.                                           Unk.            Unk.          Unk.




4                                                                                                                                                                                                                                                                                                                 CODING CONTINUUM, INC.
                                                                                         Case 1:11-cv-11170-DPW Document         231-1
                                                                                                                Consolidated Provider          Filed 02/12/19 Page 45 of 48
                                                                                                                                      Information*                                                                                                                                                                                     EXHIBIT 3A




    Relevant Time Frame: 7/1/2005 to 7/1/2011
                                                               Data Sources*:            Attachment A (J. Fletcher Exhibit 3)
                                                                                         Clinicians who were mentioned in E. Keohan Exhibit 20 (MH006531)
                                                                                                                                                                                                                                  Clinicians with less than 5 years of
                                                                                         Clinicians who were mentioned in E. Keohan Exhibit 18 (HRI0024514)                                                                     experience (according to Attachment A).

                                                                                                                                                              License                           Work Status                             Clinical Experience (Yrs.)
                                                                                                                                                                                        PT/FT/
                                                      1
              Name            Dates of Employment                 Job Title                         Job Title                                                                          PD/UNK      PT/FT/PD/UNK
                                                                                                                                                                                                                                                         2               3
           (First, Last)           (Start, End)                (Interrogatory)                (E. Keohan Exh. 20)         Degree/Yr. Obtained      Type       Start Date   End Date    (Interr.)   (E.K. Exh. 20)   Bilingual    Prior (Yrs.)   Arbour       Combined                             License information/Comments


    After Relevant Time Period (> 07/01/2011)
                          4
     C.           Guz.        7/25/2011    12/31/2011         Clinical Therapist                Adult Counseling           MSW         1999       PR-MSW      11/10/2004                 Unk.       FT                 Y          10y, 7m        0y, 5m          11y         PR Trabajador Social Permanente 11/9/2004

                                                                                                                           M.Ed.    1974/1978     LCSW         7/19/1990   10/1/1992                                                                                         Licensed Certified Social Worker 7/19/1990 - 10/1/1992
     P.          Gor.****     8/22/2011    12/31/2011         Clinical Therapist                                           MSW        1989        LICSW        6/15/1992    Present      Unk.                                        Unk         0y, 4m          4m          LICSW 6/15/1992 - Present
                                                                                                                                                                                                                                      9m
                               9/6/2011    5/20/2012             MSW Intern                                                                                                              PD                                      (Internship)    0y, 8m        1y, 5m
                                                                                                                                                                                         PT
     C.            Sou.       5/20/2012    11/29/2012        Outpatient Therapist                                          MSW      5/19/2012      None                                  FT                                        1y, 5m        0y, 6m       1y, 11m

    Licensed Clinicians (Unknown Time Period)

     R.            Ruiz         Unk.          Unk.            Clinical Therapist                                           MSW         1978       LICSW        7/8/1986    10/1/2016     Unk.                                       Unk.          Unk.          Unk.         LICSW 7/8/1986 - 10/1/2016

      L.           Hab.         Unk.          Unk.                   Intern                                                 MA         Unk.      (NH) ICSW    11/17/2008    Present      Unk.                                       Unk.          Unk.          Unk.         (NH) ICSW (New. Hamp.) 11/17/2008 - Present
                                                                                                                                                (ME) LMSW-C    2/2/2009 11/15/2011                                                                                           (ME) LMSW-C 2/2/2009 - 11/15/2011
      L.           Mil.         Unk.          Unk.                   Intern                                                Unk.        Unk.       (ME) LC     11/15/2011 Present         Unk                                        Unk.          Unk.          Unk.         (ME) LC 11/15/2011 - Present


    Licensed Mental Health Counselors (Unknown Time Period)
                                                                                                                            MA         Unk.
     A.            Dil.         Unk.          Unk.                   Intern                                                M.Ed.       Unk.        LMHC        11/2/2007    Present       PT                                        Unk.          Unk.          Unk.         LMHC 11/2/2007 - Present

    Unknown

     E.            Mic.       10/7/2010       Unk.                   Unk.                                                  M.Ed.       2006        LMHC        6/8/2012     Present      Unk.                                       Unk.          Unk.          Unk.         LMHC 6/8/2012 - Present

     R.            Hod.         Unk.          Unk.                   Intern                                                 MA         Unk.        None                                  Unk.                                       Unk.          Unk.          Unk.


    Clinicians that billed one claim at Lawrence but are not employed by Lawrence. (Please see **** footnote)
                                                                                                                            MA         2010
      L.           Coh.       11/30/2005      Unk.                Therapist                                                MSW         2010       LICSW        1/12/1987    Present      Unk                                        Unk.          Unk.          Unk.         LICSW 1/12/1987 - Present

                                                                 Intern
                                                      Outpatient Clinical Therapist
                                                      Family Stabilization Therapist                                                              LCSW         10/8/2008   10/1/2012                                                                                         Licensed Clinical Social Worker 10/8/2008 - 10/1/2012
      J.           Dzi.        2/1/2007    12/31/2011 In-Home Therapist Clinician                                          MSW         2008       LICSW         4/8/2011    Present       FT                                        Unk.        4y, 10m        4y, 10m       LICSW 4/8/2011 - Present


                                                                                                                                                  LCSW         7/31/1990   10/1/1992                                                                                         Licensed Certified Social Worker 7/31/1990 - 10/1/1992
      K.           Ezi.         Unk.          Unk.                   Unk.                                                  MSW         Unk.       LICSW       12/23/1991   10/1/2018     Unk.                                       Unk.          Unk.          Unk.         LICSW 12/23/1991 - 10/1/2018


      K.           Fen.       8/18/2003       Unk.        Clinic Director in Haverhill                                     Unk.        Unk        LICSW       12/14/1999   10/1/2008     Unk.                                        Unk          Unk.          Unk.         LICSW 12/14/1999 - 10/1/2008


                                                                                                                                                  LCSW         9/28/2001   10/1/2006                                                                                         Licensed Certified Social Worker 9/28/2001 - 10/1/2006
      T.           Fra.         Unk.          Unk.                   Unk.                                                  MSW         2001       LICSW         9/2/2004    Present      Unk.                                       Unk.          Unk.          Unk.         LICSW 9/2/2004 - Present


      E.           Mar.         Unk.         5/2009                  Unk.                                                  Unk.        Unk.       LICSW        2/1/1990    10/1/2012     Unk.                                       Unk.          Unk.          Unk.         LICSW 2/1/1990 - 10/1/2012


                                                                    Intern                                                                        LCSW        11/12/2010   10/1/2014                                                                                         Licensed Certified Social Worker 11/12/2010 - 10/1/2014
     L.            Per.        9/2009         Unk.                 Clinician                                               MSW         2010       LICSW        4/16/2013    Present      Unk.                                       Unk.          Unk.          Unk.         LICSW 4/16/2013 - Present




5                                                                                                                                                                                                                                                                                                                  CODING CONTINUUM, INC.
                                                                                           Case 1:11-cv-11170-DPW Document         231-1
                                                                                                                  Consolidated Provider          Filed 02/12/19 Page 46 of 48
                                                                                                                                        Information*                                                                                                                                                                                                    EXHIBIT 3A




    Relevant Time Frame: 7/1/2005 to 7/1/2011
                                                                    Data Sources*:           Attachment A (J. Fletcher Exhibit 3)
                                                                                             Clinicians who were mentioned in E. Keohan Exhibit 20 (MH006531)
                                                                                                                                                                                                                                                    Clinicians with less than 5 years of
                                                                                             Clinicians who were mentioned in E. Keohan Exhibit 18 (HRI0024514)                                                                                   experience (according to Attachment A).

                                                                                                                                                                             License                              Work Status                             Clinical Experience (Yrs.)
                                                                                                                                                                                                          PT/FT/
                                                          1
              Name                Dates of Employment                  Job Title                         Job Title                                                                                       PD/UNK      PT/FT/PD/UNK
                                                                                                                                                                                                                                                                           2              3
           (First, Last)               (Start, End)                 (Interrogatory)                (E. Keohan Exh. 20)            Degree/Yr. Obtained            Type         Start Date    End Date     (Interr.)   (E.K. Exh. 20)   Bilingual    Prior (Yrs.)   Arbour       Combined                           License information/Comments

                                                                                                                                                                                                                                                       18m
                                   9/2/2003     8/23/2006      Director, School Program                                                                                                                                                            (Internship)   2y, 11m        3y, 5m
                                                                                                                                                                LCSW         11/14/2003     10/1/2006                                                                                         Licensed Certified Social Worker 11/14/2003 - 10/1/2006
     K.            Tig.           8/24/2006        Unk.              FFS Clinician                                                 MSW          5/2003          LICSW         7/10/2006      Present        FT                                       3y, 5m         Unk.          Unk.        LICSW 7/10/2006 - Present
                                                                                                                                                                 LSWA         5/22/1995     10/1/1996                                                                                         LSWA 5/22/1995 - 10/1/1996
     M.            Hig.              Unk.          Unk.                  Unk.                                                       MA           2005             LSW         6/10/1996      Present       Unk.                                       Unk.          Unk.          Unk.        LSW 6/10/1996 - Present


      L.           Sha.            4/1/2009        Unk.                Therapist                                                     MA          2005            None                                      Unk.                                       Unk.          Unk.          Unk.

     A.           Ham.            9/28/2009        Unk.                  Unk.                                                   M.Ed. Can.       2007            None                                      Unk.                                       Unk.          Unk.          Unk.        M.Ed. (Candidate)

     D.            Dep.              Unk.          Unk.                  Unk.                                                       Unk.         Unk.            LMHC         1/17/2008       Present      Unk.                                       Unk.          Unk.          Unk.        LMHC 1/17/2008 - Present
                                                                                                                                                                 LMHC         5/14/1993     12/31/2015                                                                                        LMHC 5/14/1993 - 12/31/2015
      J.         McB-G.              Unk.          Unk.                  Unk.                                                        MA          Unk.            LMFT         7/12/1993     12/31/2003     Unk.                                       Unk.          Unk.          Unk.        Marriage & Family Therapist 7/12/1993 - 12/31/2003

     W.            Mil.              Unk.          Unk.                  Unk.                                                      M.Ed.         Unk.            LMHC         2/16/2005       Present      Unk.                                       Unk.          Unk.          Unk.        LMHC 2/16/2005 - Present
                                                                                                                                                                  RN          4/18/1975      Present                                                                                          RN 4/18/1975 - Present
      T.           Bru.              Unk.          Unk.             Nurse Clinician                                                  MA          Unk.            PCNS         4/18/1975      Present       Unk.                                       Unk.          Unk.          Unk.        PCNS 4/18/1975 - Present
                                                                                                                                    BA           1976
                                                                                                                                    MA           1985
     M.            Fra.              Unk.          Unk.                  Unk.                                                      Ed.D.         Unk.            None                                      Unk.                                       Unk.          Unk.          Unk.


     G.            Jac.            4/1/2005        Unk.                  Unk.                                                        MA          2001            None                                      Unk.                                       Unk.          Unk.          Unk.


     K.           O'Co.              Unk.          Unk.                  Unk.                                                       Unk.         Unk.            None                                      Unk.                                       Unk.          Unk.          Unk.


      J.           Rhe.            9/1/2007        Unk.                  Unk.                                                       Unk.         Unk.            None                                      Unk.                                       Unk.          Unk.          Unk.


     V.           Val.***          10/2008        2009                   Unk.                                                        MA          Unk.            None                                      Unk.                                       Unk.         1y, 2m        1y, 2m


                             1
                                 Denotes changing of end date from Interrogatory listing of "Unk" to 6/23/2011 based of E. Keohan Exhibit 20.
                             2
                                 Denotes the Arbour Clinical experience was calculated by the employee's start and end date.
                             3
                                 Denotes the combined time of Prior Clinical Exp. and Arbour Clinical Experience
                             4
                                 Denotes the employee C. Guz that was employed at Arbour during the time period and after the time period


                             * Denotes Clinicians that were 1099 independent contractors at their employment start date (please refer to Attachment A Page 1)
                            ** Denotes changing of start date from Interrogatory listing of calendar year to a start date of the next year, i.e. 1998 changes to 1/1/1999.
                            *** Denotes changing of start date from Interrogatory listing of calendar month to a start date as the beginning of the next month, i.e. 2/1998 changes to 3/1/1998.
                           **** Denotes changing of end date from Interrogatory listing of "unable to locate" to 12/31/2011 based on Attachment A footnote 2.




6                                                                                                                                                                                                                                                                                                                                  CODING CONTINUUM, INC.
                                                                           Case 1:11-cv-11170-DPW Document       231-1 Filed 02/12/19 Page 47 of 48
                                                                                                      Licensed Clinicians*                                                                                                                                                                                                                     EXHIBIT 3B




    Relevant Time Frame: 7/1/2005 to 7/1/2011
                                                          Data Sources*:                            Attachment A (J. Fletcher Exhibit 3)
                                                                                    Clinicians who were mentioned in E. Keohan Exhibit 20 (MH006531)

                                                                                                                                                          License                              Work Status                                Clinical Experience (Yrs.)
                                                                                                                                                                                    PT/FT/
                                               1
              Name         Dates of Employment                Job Title                       Job Title                                                                            PD/UNK         PT/FT/PD/UNK
           (First, Last)        (Start, End)              (Interrogatory)               (E. Keohan Exh. 20)         Degree/Yr. Obtained       Type        Start Date   End Date    (Interr.)       (E.K Exh. 20)       Bilingual   Prior (Yrs.)    Arbour2     Combined3                       License information/Comments

    Clinicians Qualified to Provide Supervision
    Time Frame: 7/1/2005 to 7/1/2011 (Available during the entire time period)
    Licensed Clinicians - LICSW

     A.            Cab.    6/13/1994   6/23/2011       Clinical Social Worker         Adult & Group Counseling       MSW      1975/1977      LICSW         8/25/1980   Present       Unk.          FT                     Y            14y         17y, 0m         31y     LICSW 08/25/1980 - Present

                                                                                                                                              LSW          1/2/1985    10/1/1990                                                                                           LSW 1/2/1985 - 10/1/1990
                                                                                                                     BSW        1984         LCSW         12/13/1998   10/1/1994                                                                                           Licensed Certified Social Worker 12/13/1998 - 10/1/1994
     E.            Kah.      1993      6/23/2011         Clinical Therapist               Adult Counseling           MSW        1988         LICSW         2/9/1994    10/1/2016      PT           PT        >10 Hr.                   9y          17y, 5m       26y, 5m   LICSW 2/9/1994 - 10/01/2016
                                                                                                                                             LICSW         9/8/1986    10/1/2016                                                                                           LICSW 9/8/1986 - 10/1/2016
      J.           San.    9/20/2005   6/23/2011         Clinical Therapist               Adult Counseling           MSW         1983      (CA) LCSW      10/29/1997   6/30/2015     Unk           PT        >20 Hr.                   18y         5y, 9m        23y 9m    (CA) Licensed Clinical Social Worker 10/29/1997 - 6/30/2015

     D.            Sch.    11/16/1987 12/31/2011         Clinical Therapist               Adult Counseling           MSW         1966        LICSW         8/11/1987   Present        PT           PT        >10 Hr.                   20y         24y, 1m       44y, 1m   LICSW 8/11/1987 - Present
                                                                                                                               Total:           4
    Licensed Clinician
                                                                                                                     M.Ed.      1973
     EM.           Sha.     1/1/1997   6/23/2011         Clinical Therapist               Adult Counseling           Ph.D.      1982       Psychologist    1/5/1993     Present       PT           PT        >20 Hr.                   26y         14y, 5m       40y, 5m   Psychologist 1/5/1993 - Present
                                                                                                                               Total:           1

    Other Licensed Clinicians
    Time Frame: 7/1/2005 to 7/1/2011 (Available during a portion of the time period)
    Licensed Clinicians - LICSW
     D.           Amo.     10/1/2008   12/31/2011        Clinical Therapist           Family & Adult Counseling      MSW         1977        LICSW        12/20/1982   Present        FT           PT        >20 Hr.                   31y         3y, 2m        34y, 2m   LICSW 12/20/1982 - Present

     R.            Cho.    12/5/1994   4/19/2006       Clinical Social Worker                                        MSW         1979        LICSW        10/20/1982   10/1/2012      PT                                               15y         11y, 4m       36y, 4m

     N.            Gin.     8/3/1992   6/23/2011              Clinician                                              MSW         1975        LICSW         6/8/1981    Present       Unk.                                              16y        18y, 10m       34y,10m   LICSW 6/8/1981 - Present


    Licensed Clinicians
                                                               Intern
     L.            Cof.    12/9/2002   12/31/2011            Counselor                                                MA         2000        LMHC          3/24/2006   Present        PT                                               3y          9y, 0m          12y     LMHC 03/24/2006 - Present
                            6/2002     9/15/2008               Intern                                                                                                                Unk.                                              2y          6y, 3m        8y, 3m
                                                                                                                                              LMHC        10/26/2005   Present                                                                                             LMHC 10/26/2005 - Present
     E.            Pau.    9/15/2008   12/31/2011   Clinician Clinical Supervisor                                     MA         2002      (NH) LCMHC     10/15/2004   Present       Unk.                                            8y, 3m        3y, 3m        11y, 6m   (NH) LCMHC 10/15/2004 - Present

                                                                                                                                              LSW         10/15/1996   Present                                                                                             LSW 10/15/1996 - Present
     C.            Sut.     02/1998    12/31/2011   Outpatient Clinical Therapist   Adolescent & Adult Counseling     MS         1989        LMHC          5/1/1997    Present       Unk           PT        >10 Hr.                   11y        13y, 10m      24y, 10m   LMHC 5/1/1997 - Present

                                                                                                                                                                                                                                                                           LMHC 04/24/1997 - Present
     D.           Bor.**     "1994     12/31/2011       Outpatient Clinician           Adult Family Counseling       M.Ed.       1992        LMHC          4/24/1997   Present        PT           PT        >10 Hr.      Y            3y         16y, 11m      19y, 11m   MA: School SW/School Adjustment Counselor #375459 Eff. 12/27/2017
                                                                                                                                                                                                                                                                           Physician 7/3/1975 - Present
                                                                                                                                                                                                                                                                           (NH) Physician 6/13/1977 - Present
     M.            Gat.    3/17/2008   12/31/2011           Psychiatrist                                              MD         1964       Physician      7/3/1975     Present      Unk.                                              37y         3y, 9m        40y, 3m   (VA) Physician 8/12/1974 - Present

                                                                                                                                                                                                                                                                           Physician 7/18/1990 - Present
                                                                                                                                                                                                                                                                           (NY) Physician 7/29/1960 - Present
                                                                                                                                                                                                                                                                           Board Cert. in Adult Psychiatry & Neurology 1969
                                                                                                                                                                                                                                                                           General Cert. in Psychiatry & Subspecialty in Child & Adolescent
     M.            Har.    3/17/2008   12/31/2011           Psychiatrist                                              MD         1959       Physician      7/18/1990    Present      Unk.                                              41y         3y, 9m        44y, 9m   Psychiatry 1973
                                                                                                                                                                                                                                                                           Physician 9/18/1958- 5/28/2015
     N.            Sid.    3/17/2008   12/31/2011           Psychiatrist                                              MD         1953       Physician      9/18/1958   5/28/2015     Unk                                              Unk.         3y, 9m        3y, 9m    Board Cert. in Psychiatry certified on 3/30/1960
                                                                                                                                                                                                                                                                           RN 12/31/1959 - 6/22/2016
                                                                                                                     BSN        1982          RN          12/31/1959   6/22/2016                                                                                           PCNS 12/31/1959 - 6/22/2016
     E.            Pet.     12/1996    12/31/2011               NP                                                   MSN        1984         PCNS         12/31/1959   6/22/2016     Unk.                                              22y         15y, 0m         27y     (NH) RN 2/16/1996 - 6/22/1997
                                                                                                                               Total:          11




1                                                                                                                                                                                                                                                                                                                             CODING CONTINUUM, INC.
                                                                               Case 1:11-cv-11170-DPW Document       231-1 Filed 02/12/19 Page 48 of 48
                                                                                                          Licensed Clinicians*                                                                                                                                                                                             EXHIBIT 3B




    Relevant Time Frame: 7/1/2005 to 7/1/2011
                                                                Data Sources*:                                 Attachment A (J. Fletcher Exhibit 3)
                                                                                          Clinicians who were mentioned in E. Keohan Exhibit 20 (MH006531)

                                                                                                                                                                         License                              Work Status                            Clinical Experience (Yrs.)
                                                                                                                                                                                                   PT/FT/
                                                     1
          Name                Dates of Employment                    Job Title                       Job Title                                                                                    PD/UNK         PT/FT/PD/UNK
       (First, Last)               (Start, End)                  (Interrogatory)               (E. Keohan Exh. 20)            Degree/Yr. Obtained            Type        Start Date    End Date   (Interr.)       (E.K Exh. 20)   Bilingual   Prior (Yrs.)    Arbour2     Combined3   License information/Comments


                         1
                             Denotes changing of end date from Interrogatory listing of "Unk" to 6/23/2011 based of E. Keohan Exhibit 20.
                         2
                             Denotes the Arbour Clinical experience was calculated by the employee's start and end date.
                         3
                             Denotes the combined time of Prior Clinical Exp. and Arbour Clinical Experience
                         4
                             Denotes the employee C. Guz that was employed at Arbour during the time period and after the time period


                         * Denotes Clinicians that were 1099 independent contractors at their employment start date (please refer to Attachment A Page 1)
                        ** Denotes changing of start date from Interrogatory listing of calendar year to a start date of the next year, i.e. 1998 changes to 1/1/1999.
                       *** Denotes changing of start date from Interrogatory listing of calendar month to a start date as the beginning of the next month, i.e. 2/1998 changes to 3/1/1998.
                       **** Denotes changing of end date from Interrogatory listing of "unable to locate" to 12/31/2011 based on Attachment A footnote 2.




2                                                                                                                                                                                                                                                                                                            CODING CONTINUUM, INC.
